Exhibit 10.2

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

made by

AAC HOLDINGS, INC., as Borrower

and certain Subsidiaries of Borrower

in favor of

CREDIT SUISSE AG, as Collateral Agent

dated as of June 30, 2017

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 1.  

DEFINED TERMS

     1  

1.01

 

Definitions

     1  

1.02

 

Other Definitional Provisions

     12   SECTION 2.  

GUARANTEE

     12  

2.01

 

Guarantee

     13  

2.02

 

Rights of Reimbursement, Contribution and Subrogation

     13  

2.03

 

Amendments, etc. with Respect to the Borrower Obligations

     15  

2.04

 

Guarantee Absolute and Unconditional

     15  

2.05

 

Reinstatement

     16  

2.06

 

Payments

     16  

2.07

 

Keepwell

     16   SECTION 3.  

GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL

     17  

3.01

 

Grant of Security Interest

     17  

3.02

 

Transfer of Pledged Securities

     18  

3.03

 

Control Requirements

     19  

3.04

 

Intellectual Property Recording Requirements

     20  

3.05

 

Timing and Notice

     20   SECTION 4.  

REPRESENTATIONS AND WARRANTIES

     20  

4.01

 

Representations in Credit Agreement

     20  

4.02

 

Benefit to Each Grantor

     21  

4.03

 

Title; No Other Liens

     21  

4.04

 

Perfected First Priority Liens

     21  

4.05

 

Name; Jurisdiction of Organization, etc.

     21  

4.06

 

Inventory, Goods and Equipment

     22  

4.07

 

Special Collateral

     22  

4.08

 

Investment Property

     22  

4.09

 

Receivables

     23  

4.10

 

Letters of Credit and Letter of Credit Rights

     23  

4.11

 

Commercial Tort Claims

     23   SECTION 5.  

COVENANTS

     23  

5.01

 

Covenants in Credit Agreement

     24  

5.02

 

Delivery and Control of Instruments and Negotiable Documents

     24  

5.03

 

Maintenance of Insurance

     24  

5.04

 

Maintenance of Perfected Security Interest; Further Documentation

     25  

 

i



--------------------------------------------------------------------------------

5.05

 

Changes in Locations, Name, Jurisdiction of Incorporation, etc.

     25  

5.06

 

Notices

     26  

5.07

 

Investment Property

     26  

5.08

 

Receivables

     28  

5.09

 

Commercial Tort Claims

     28  

5.10

 

Maintenance of Records

     28  

5.11

 

Maintenance of Equipment

     28  

5.12

 

Limitations on Dispositions of Collateral

     28  

SECTION 6.

  REMEDIAL PROVISIONS      29  

6.01

 

Certain Matters Relating to Receivables

     29  

6.02

 

Communications with Obligors; Grantors Remain Liable

     29  

6.03

 

Pledged Securities

     30  

6.04

 

Proceeds to be Turned over to Collateral Agent

     31  

6.05

 

Application of Proceeds

     31  

6.06

 

Code and Other Remedies

     31  

6.07

 

Registration Rights

     33  

6.08

 

Deficiency

     34  

6.09

 

Non-Judicial Enforcement

     34  

SECTION 7.

  THE COLLATERAL AGENT      34  

7.01

 

Collateral Agent’s Appointment as Attorney-in-Fact, etc.

     34  

7.02

 

Duty of Collateral Agent

     36  

7.03

 

Filing of Financing Statements

     36  

7.04

 

Authority of Collateral Agent

     37  

7.05

 

Appointment of Co-Collateral Agents

     37  

SECTION 8.

  MISCELLANEOUS      37  

8.01

 

Amendments in Writing

     37  

8.02

 

Notices

     37  

8.03

 

No Waiver by Course of Conduct; Cumulative Remedies

     37  

8.04

 

Enforcement Expenses; Indemnification

     38  

8.05

 

Successors and Assigns

     38  

8.06

 

Setoff

     38  

8.07

 

Counterparts

     39  

8.08

 

Severability

     39  

8.09

 

Section Headings

     39  

8.10

 

APPLICABLE LAW

     39  

8.11

 

Submission to Jurisdiction; Waivers

     39  

8.12

 

Acknowledgments

     40  

8.13

 

Additional Grantors

     40  

8.14

 

Termination of Security Interest

     40  

8.15

 

WAIVER OF JURY TRIAL

     41  

8.16

 

Reinstatement

     41  

 

ii



--------------------------------------------------------------------------------

Exhibits:

 

Exhibit A

   Form of Securities Account Control Agreement

Exhibit B

   Form of Deposit Account Control Agreement

Exhibit C

   Form of Trademark Security Agreement

Exhibit D

   Form of Patent Security Agreement

Exhibit E

   Form of Copyright Security Agreement

Exhibit F

   Form of Uncertificated Securities Control Agreement

Annex:

  

Annex 1

   Form of Assumption Agreement

Schedules:

  

Schedule 4.04

   Required Filings and Other Actions Required to Perfect Security Interests

Schedule 4.05

   Organizational Information

Schedule 4.06(a)

   Location of Inventory and Equipment

Schedule 4.06(b)

   Inventory, Goods and Equipment in Possession of Issuer of Negotiable Document

Schedule 4.08(a)

   Description of Equity Instruments

Schedule 4.08(b)

   Description of Pledged Debt Instruments

Schedule 4.08(c)

   Description of Pledged Accounts

Schedule 4.10

   Letter of Credit Rights

Schedule 4.11

   Commercial Tort Claims

Schedule 8.02

   Notice Addresses of Guarantors

 

iii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT dated as of June 30, 2017 made by each of the
signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Grantors”), in favor of CREDIT SUISSE AG, as
collateral agent (in such capacity and together with its successors, the
“Collateral Agent”) for the Secured Parties in connection with the Credit
Agreement dated as of June 30, 2017 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among AAC HOLDINGS, INC., a Nevada corporation (the “Borrower”), the Lenders
from time to time party thereto, CREDIT SUISSE AG, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”), and as Collateral
Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Collateral Agent for the ratable benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder and to induce the Qualified Counterparties
to enter into Specified Hedge Agreements, each Grantor hereby agrees with the
Collateral Agent, for the ratable benefit of the Secured Parties, as follows:

SECTION 1. DEFINED TERMS

1.01 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC (and if defined in more than one Article of the New York UCC, such
terms shall have the meanings given in Article 9 thereof): Accounts, Account
Debtor, As-Extracted Collateral, Bank, Certificated Security, Chattel Paper,
Commercial Tort Claim, Documents, Deposit Account, Electronic Chattel Paper,
Entitlement Order, Equipment, Farm Products, Financial Asset,



--------------------------------------------------------------------------------

Fixtures, General Intangibles, Goods, Instruments, Inventory, Letter of Credit,
Letter of Credit Rights, Money, Payment Intangibles, Securities Account,
Securities Intermediary, Security, Security Entitlement, Supporting Obligations,
Tangible Chattel Paper, Uncertificated Security and Vehicles.

(b) The following terms shall have the following meanings:

“Administrative Agent” shall have the meaning assigned to such term in the
preamble.

“Agent” shall mean each of the Administrative Agent and the Collateral Agent.

“Agreement” shall mean this Guarantee and Collateral Agreement, as the same may
be amended, restated, supplemented, replaced or otherwise modified from time to
time.

“Arrangers” shall have the meaning assigned to such term in the Credit
Agreement.

“Borrower” shall have the meaning assigned to such term in the preamble.

“Borrower Obligations” shall mean the collective reference to the unpaid
principal of and interest on (including interest accruing after the maturity of
the Loans and reimbursement obligations in respect of amounts drawn under
Letters of Credit and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any Grantor, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of the Grantors to any Agent, any Lender or, in case
of Specified Hedge Agreements or Cash Management Obligations, any Qualified
Counterparty, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with the Credit Agreement, any other Loan Document, the
Letters of Credit, any Specified Hedge Agreement, in respect of any Cash
Management Obligations or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, out-of-pocket fees, indemnities, costs, reasonable
out-of-pocket expenses (including all fees, charges and disbursements of counsel
to any Secured Party that are required to be paid by the Borrower pursuant to
the terms of the Credit Agreement or any other Loan Document) or otherwise;
provided that (i) obligations of the Borrower under any Specified Hedge
Agreement or in respect of any Cash Management Obligations shall be secured and
guaranteed pursuant to the Security Documents only to the extent that, and for
so long as the other obligations set forth in this definition are so secured and
guaranteed, (ii) any release of Collateral or Guarantors effected in the manner
permitted by the Credit Agreement or any other Loan Document shall not require
the consent of holders of Cash Management Obligations or obligations under
Specified Hedge Agreements, (iii) the amount of secured obligations under any
Specified Hedge Agreements shall not exceed the net amount, including any net
termination payments, that would be required to be paid to the Qualified
Counterparty on the date of termination of such Specified Hedge Agreement and
(iv) the amount of Cash Management Obligations of the Borrower and the
Guarantors secured by the Collateral shall not exceed $10,000,000 at any time;
provided that, solely with respect to any guarantee provided herein by any
applicable Guarantor in respect of any Specified Hedge Agreement, such guarantee
and the Borrower Obligations shall exclude all Excluded Swap Obligations of such
Guarantor.

 

2



--------------------------------------------------------------------------------

“Cash Management Obligations” shall mean all obligations in respect of (i) any
overdraft and related liabilities arising from treasury, depositary and cash
management services or any automated clearing house transfers of funds and
(ii) purchase card obligations and credit card obligations.

“Collateral” shall have the meaning assigned to such term in Section 3.

“Collateral Account” shall mean any collateral account established by the
Collateral Agent as provided in Section 6.01 or 6.04 of this Agreement or
Section 2.22(j) of the Credit Agreement.

“Collateral Account Funds” shall mean, collectively, the following: all funds
(including all trust monies), investments (including all Permitted Investments)
credited to, or purchased with funds from, any Collateral Account and all
certificates and instruments from time to time representing or evidencing such
investments; all notes, certificates of deposit, checks and other instruments
from time to time hereafter delivered to or otherwise possessed by the
Collateral Agent for or on behalf of any Grantor in substitution for, or in
addition to, any or all of the Collateral; and all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the items
constituting Collateral.

“Collateral Agent” shall have the meaning assigned to such term in the preamble.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Contracts” shall mean all written contracts and agreements between any Grantor
and any other Person (in each case, whether third party or intercompany) as the
same may be amended, extended, restated, supplemented, replaced or otherwise
modified from time to time including (i) all rights of any Grantor to receive
moneys due and to become due to it thereunder or in connection therewith,
(ii) all rights of any Grantor to receive proceeds of any insurance, indemnity,
warranty or guaranty with respect thereto, (iii) all rights of any Grantor to
damages arising thereunder and (iv) all rights of any Grantor to terminate and
to perform and compel performance of, such contracts and to exercise all
remedies thereunder.

“Control” shall mean: (1) with respect to any Deposit Accounts, control within
the meaning of Section 9-104 of the UCC, (2) with respect to any Securities
Accounts or Security Entitlements, control within the meaning of Section 9-106
of the UCC, (3) with respect to any Uncertificated Securities, control within
the meaning of Section 8-106(c) of the UCC, (4) with respect to any Certificated
Securities, control within the meaning of Section 8-106(a)

 

3



--------------------------------------------------------------------------------

or 8-106(b) of the UCC, (5) with respect to any Electronic Chattel Paper,
control within the meaning of Section 9-105 of the UCC, (6) with respect to
Letter of Credit Rights, control within the meaning of Section 9-107 of the UCC
and (7) with respect to any “transferable record” (as that term is defined in
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or in Section 16 of the Uniform Electronic Transactions Act as in effect in
any relevant jurisdiction), control within the meaning of Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or in
Section 16 of the Uniform Electronic Transactions Act as in effect in the
jurisdiction relevant to such transferable record.

“Copyright Licenses” shall mean all agreements, licenses and covenants providing
for the granting of any right in or to any Copyright or otherwise providing for
a covenant not to sue for infringement or other violation of any Copyright,
including those in which a Grantor is a licensor or licensee thereunder.

“Copyrights” shall mean (i) all copyrights arising under the laws of the United
States, any other country, or union of countries, or any political subdivision
of any of the foregoing, whether registered or unregistered and whether
published or unpublished (including the registered copyrights and applications
listed in Schedule 3.27(a) to the Credit Agreement (as such schedule may be
amended or supplemented from time to time)), all registrations and recordings
thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright
Office, (ii) the right to, and to obtain, all extensions and renewals thereof,
and the right to sue or otherwise recover for past, present and future
infringements or other violations of any of the foregoing, (iii) all Proceeds of
the foregoing, including license fees, royalties, income, payments, claims,
damages, and proceeds of suit, and (iv) all other rights accruing thereunder or
pertaining thereto throughout the world.

“Credit Agreement” shall have the meaning assigned to such term in the preamble.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Excluded Assets” shall mean (i) (a) fee owned real property (or any interest in
real property) with an aggregate fair market value (in the Borrower’s reasonable
good faith determination) less than $15,000,000 to the extent acquired
subsequent to the Closing Date, but provided that any individual parcel of fee
owned real property (or any interest in real property) with a fair market value
(in the Borrower’s reasonable good faith determination) greater than $5,000,000
acquired subsequent to the Closing Date shall be so pledged, (b) the Healthcare
Facilities set forth on Schedule 6.03 and (c) all real property leasehold
interests (provided that the Borrower may, in its sole discretion, elect to
grant a Mortgage over any fee owned real property (or any interest in real
property) in accordance with Section 5.12 of the Credit Agreement), (ii) all
cars, trucks, trailers, construction, special purpose and other Vehicles and
Equipment covered by a certificate of title of any state or of the United States
of America and all appurtenants to any of the foregoing, (iii) Commercial Tort
Claims in an aggregate amount not to exceed $1,000,000 individually or
$2,000,000 in the aggregate, (iv) any lease, license, Contract, property rights
or agreement to which the Grantor is a party or any of its rights or interests
thereunder if and for so long as the grant of such security interest shall
constitute or result in (A) a violation of any law, rule or regulation
applicable to such Grantor, (B) the abandonment,

 

4



--------------------------------------------------------------------------------

invalidation or unenforceability of any right, title or interest of the Grantor
therein or (C) a breach or termination pursuant to the terms of, or a default
under, any such lease, license, contract, property rights or agreement (other
than to the extent that any such term is rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity), provided, however, that such
security interest shall attach immediately and automatically at such time as the
contractual or legal prohibition causing such abandonment, invalidation,
unenforceability or violation shall not longer be applicable or shall be
remedied and to the extent severable, shall attach immediately to any portion of
such lease, license, Contract, property rights or agreement that does not result
in any of the consequences specified in (A), (B) or (C) above, (v) Farm Products
and As-Extracted Collateral, (vi) Excluded Equity Interests, (vii) fixed or
capital assets owned by such Grantor that are subject to a purchase money Lien
or a Capital Lease Obligation (in each case, to the extent permitted by the
Credit Agreement) if the contractual agreement pursuant to which such Lien is
granted (or in the document providing for such Capital Lease Obligation)
prohibits or expressly requires the consent (which consent has not been obtained
after the exercise of reasonable efforts) of any Person (other than any Grantor
or its Affiliates) as a condition to the creation of any other Lien on such
assets and (viii) any assets if, in the judgment of the Collateral Agent, the
costs of creating or perfecting such pledges or security interests in such
assets (including any mortgage, stamp or other tax) are excessive in relation to
the benefits to the Lenders.

“Excluded Equity Interests” shall mean (1) Equity Interests of a Foreign
Subsidiary if such pledge or security interest would constitute an investment of
earnings in United States property under Section 956 (or a successor provision)
of the Code; provided that this clause (iii) shall not apply to (A) Voting
Equity Interests of any Subsidiary which is (x) a first-tier controlled foreign
corporation (as defined in Section 957(a) (or a successor provision) of the
Code) or (y) a Domestic Subsidiary that is treated as a Foreign Subsidiary
pursuant to this paragraph, in each case, representing 65% of the total voting
power of all outstanding Voting Equity Interests of such Subsidiary and (B) 100%
of the Equity Interests not constituting Voting Equity Interests of any such
Subsidiary, except that any such Equity Interests constituting “stock entitled
to vote” within the meaning of Treasury Regulation Section 1.956-2(c)(2) (or a
successor provision) shall be treated as Voting Equity Interests for purposes of
this definition and (2) Equity Interests of a Controlled Physician Affiliate not
owned or hereafter acquired by any Grantor. Solely for purposes of this
definition, a “Domestic Subsidiary” shall be treated as a Foreign Subsidiary if
substantially all of the assets of such Domestic Subsidiary are Equity Interests
in Foreign Subsidiaries.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

 

5



--------------------------------------------------------------------------------

“General Intangibles” shall mean all “general intangibles” as such term is
defined in Article 9 of the New York UCC and, in any event, including with
respect to any Grantor, all rights of such Grantor to receive any tax refunds,
all Hedging Agreements and all contracts, agreements, instruments and indentures
and all licenses, permits, concessions, franchises and authorizations issued by
Governmental Authorities in any form, and portions thereof, to which such
Grantor is a party or under which such Grantor has any right, title or interest
or to which such Grantor or any property of such Grantor is subject, as the same
may from time to time be amended, supplemented, replaced or otherwise modified,
including (i) all rights of such Grantor to receive moneys due and to become due
to it thereunder or in connection therewith, (ii) all rights of such Grantor to
receive proceeds of any insurance, indemnity, warranty or guaranty with respect
thereto, (iii) all rights of such Grantor to damages arising thereunder and
(iv) all rights of such Grantor to terminate and to perform and compel
performance and to exercise all remedies thereunder.

“Government Contract” shall mean any Contract of a Grantor with any Governmental
Authority.

“Government Receivable” shall mean any Receivable of a Grantor pursuant to or in
connection with a Government Contract.

“Grantors” shall have the meaning assigned to such term in the preamble.

“Guarantor Obligations” shall mean with respect to any Guarantor, all
obligations and liabilities of such Guarantor, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under or in connection with this Agreement (including
Section 2) or any other Loan Document to which such Guarantor is a party, in
each case whether on account of guarantee obligations, reimbursement
obligations, out-of-pocket fees, indemnities, costs and expenses (including all
fees and disbursements of counsel to any Secured Party that are required to be
paid by such Guarantor pursuant to the terms of this Agreement or any other Loan
Document) or otherwise; provided that (i) obligations of any Grantor under any
Specified Hedge Agreement or in respect of any Cash Management Obligations shall
be secured and guaranteed pursuant to the Security Documents only to the extent
that, and for so long as the other obligations set forth in this definition are
so secured and guaranteed, (ii) any release of Collateral or Guarantors effected
in the manner permitted by the Credit Agreement or any other Loan Document shall
not require the consent of holders of obligations under Specified Hedge
Agreements or holders of any Cash Management Obligations, (iii) the amount of
secured obligations under any Specified Hedge Agreements shall not exceed the
net amount, including any net termination payments, that would be required to be
paid to the Qualified Counterparty on the date of termination of such Specified
Hedge Agreement and (iv) the amount of Cash Management Obligations of the
Borrower and the Guarantors secured by the Collateral shall not exceed
$10,000,000; provided that, solely with respect to any guarantee provided herein
by any applicable Guarantor in respect of any Specified Hedge Agreement, such
guarantee and the Guarantor Obligations shall exclude all Excluded Swap
Obligations of such Guarantor.

 

6



--------------------------------------------------------------------------------

“Guarantors” shall mean the collective reference to each Grantor other than the
Borrower.

“Immaterial Intellectual Property” shall mean Intellectual Property that (x) is
not used or useful in, or material to, the business of any Grantor and (y) has
no commercial value individually or in the aggregate.

“Insurance” shall mean all property and casualty insurance policies covering any
or all of the Collateral (regardless of whether the Collateral Agent is the loss
payee thereof).

“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to any intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark
Licenses, Trade Secrets and Trade Secret Licenses, together with URLs, domain
names, content of websites and databases, and all rights to sue at law or in
equity for any past, present and future infringement or other violation of
rights therein, including the right to receive all Proceeds therefrom, including
license fees, royalties, income, payments, claims, damages and proceeds of suit
for any past, present or future infringement, misappropriation, dilution or
other violation thereof now or hereafter due and/or payable with respect
thereto.

“Intellectual Property Collateral” shall mean that portion of the Collateral
that constitutes Intellectual Property.

“Investment Property” shall mean the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
including all Certificated Securities and Uncertificated Securities, all
Security Entitlements and all Securities Accounts, (ii) security entitlements,
in the case of any United States Treasury book-entry securities, as defined
in 31 C.F.R. section 357.2, or, in the case of any United States federal agency
book-entry securities, as defined in the corresponding United States federal
regulations governing such book-entry securities, and (iii) whether or not
otherwise constituting “investment property,” all Pledged Notes, all Pledged
Equity Interests and all Pledged Security Entitlements.

“Issuers” shall mean the collective reference to each issuer of a Pledged
Security.

“Material Intellectual Property” shall mean Intellectual Property included in
the Collateral that is material to the business of a Grantor or is otherwise of
material value.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Obligations” shall mean (i) in the case of the Borrower, the Borrower
Obligations, and (ii) in the case of each Guarantor, its Guarantor Obligations;
provided that, solely with respect to any guarantee provided herein by any
applicable Guarantor in respect of any Specified Hedge Agreement, such guarantee
and the Obligations shall exclude all Excluded Swap Obligations of such
Guarantor.

 

7



--------------------------------------------------------------------------------

“Patent License” shall mean all agreements, licenses and covenants providing for
the granting of any right in or to any Patent, or otherwise providing for a
covenant not to sue for infringement or other violation of any Patent, including
those in which a Grantor is a licensor or licensee thereunder, including any of
the foregoing listed in Schedule 3.27(a) to the Credit Agreement (as such
schedule may be amended or supplemented from time to time).

“Patents” shall mean (i) all letters of patent of the United States, any other
country, union of countries or any political subdivision of any of the
foregoing, all reissues and extensions thereof, including any of the foregoing
listed in Schedule 3.27(a) to the Credit Agreement (as such schedule may be
amended or supplemented from time to time), (ii) all applications for letters of
patent of the United States or any other country or union of countries or any
political subdivision of any of the foregoing and all divisions, continuations
and continuations-in-part thereof, including any of the foregoing listed in
Schedule 3.27(a) to the Credit Agreement (as such schedule may be amended or
supplemented from time to time), (iii) all rights to, and to obtain, any
reissues or extensions of the foregoing, (iv) all Proceeds of the foregoing,
including license fees, royalties, income, payments, claims, damages and
proceeds of suit now or hereafter due and/or payable with respect thereto,
(v) the right to sue or otherwise recover for any past, present and future
infringement or other violation thereof, and (vi) all other rights accruing
thereunder or pertaining thereto throughout the world.

“Payment in Full of the Obligations” shall mean the unconditional, final and
irrevocable payment in full, in immediately available funds, of all of the
Borrower Obligations or the Guarantor Obligations, as the case may be, in each
case, unless otherwise specified, other than (i) Obligations in respect of any
Specified Hedge Agreement or any outstanding Letters of Credit (as defined in
the Credit Agreement), (ii) indemnification and other contingent obligations not
then due and payable, and (iii) cash collateralization of any outstanding
Letters of Credit (as defined in the Credit Agreement), in each case, in amounts
and pursuant to documentation in form and substance reasonably satisfactory to
the Administrative Agent and the Issuing Bank and the termination or expiration
of all commitments to extend credit under the Credit Agreement. The expressions
“payment in full,” “paid in full” and any other similar terms or phrases when
used herein or in any other document with respect to the Borrower Obligations or
the Guarantor Obligations shall have the correlative meanings.

“Pledged Alternative Equity Interests” shall mean all interests of any Grantor
in participation or other interests in any equity or profits of any business
entity and the certificates, if any, representing such interests and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
interests and any other warrant, right or option to acquire any of the
foregoing; provided, however, that Pledged Alternative Equity Interests shall
not include any Pledged Stock, Pledged Partnership Interests, Pledged LLC
Interests or Pledged Trust Interests.

“Pledged Debt Securities” shall mean all debt securities now owned or hereafter
acquired by any Grantor, including the debt securities listed on
Schedule 4.08(b) (as such schedule may be amended or supplemented from time to
time), together with any other certificates, options, rights or security
entitlements of any nature whatsoever in respect of the debt securities of any
Person that may be issued or granted to, or held by, any Grantor while this
Agreement is in effect.

 

8



--------------------------------------------------------------------------------

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests, Pledged Trust Interests and Pledged Alternative
Equity Interests.

“Pledged LLC Interests” shall mean all interests of any Grantor now owned or
hereafter acquired in any limited liability company (other than Excluded Equity
Interests), including all limited liability company interests listed on
Schedule 4.08(a) hereto under the heading “Pledged LLC Interests” (as such
schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such limited liability company interests and any interest
of such Grantor on the books and records of such limited liability company and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests and any other warrant, right or option to
acquire any of the foregoing.

“Pledged Notes” shall mean all promissory notes now owned or hereafter acquired
by any Grantor, including those listed on Schedule 4.08(b) (as such schedule may
be amended or supplemented from time to time).

“Pledged Partnership Interests” shall mean all interests of any Grantor now
owned or hereafter acquired in any general partnership, limited partnership,
limited liability partnership or other partnership (other than Excluded Equity
Interests), including all partnership interests listed on Schedule 4.08(a)
hereto under the heading “Pledged Partnership Interests” (as such schedule may
be amended or supplemented from time to time) and the certificates, if any,
representing such partnership interests and any interest of such Grantor on the
books and records of such partnership and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such partnership interests and any
other warrant, right or option to acquire any of the foregoing.

“Pledged Securities” shall mean the collective reference to the Pledged Debt
Securities, the Pledged Notes and the Pledged Equity Interests.

“Pledged Security Entitlements” shall mean all Security Entitlements with
respect to the Financial Assets listed on Schedule 4.08(c) (as such schedule may
be amended from time to time) and all other Security Entitlements of any
Grantor.

“Pledged Stock” shall mean all shares of capital stock now owned or hereafter
acquired by any Grantor (other than Excluded Equity Interests), including all
shares of capital stock listed on Schedule 4.08(a) hereto under the heading
“Pledged Stock” (as such schedule may be amended or supplemented from time to
time), and the certificates, if any, representing such shares and any interest
of such Grantor in the entries on the books of the issuer of such shares and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
shares and any other warrant, right or option to acquire any of the foregoing.

 

9



--------------------------------------------------------------------------------

“Pledged Trust Interests” shall mean all interests of any Grantor now owned or
hereafter acquired in a Delaware business trust or other trust (other than
Excluded Equity Interests), including all trust interests listed on
Schedule 4.08(a) hereto under the heading “Pledged Trust Interests” (as such
schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such trust interests and any interest of such Grantor on
the books and records of such trust or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such trust interests
and any other warrant, right or option to acquire any of the foregoing.

“Proceeds” shall mean all “proceeds” as such term is defined in
Section 9-102(a)(64) of the New York UCC and, in any event, shall include all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

“Qualified Counterparty” shall mean, (a) with respect to any Specified Hedge
Agreement, any counterparty thereto that, at the time such Specified Hedge
Agreement was entered into, was a Lender, an Agent, an Arranger or an Affiliate
of a Lender, an Agent or an Arranger and (b) with respect to any Cash Management
Obligations, any counterparty to whom such Cash Management Obligations are owed
that, at the time such Cash Management Obligations were incurred, was a Lender,
an Agent, an Arranger or an Affiliate of a Lender, an Agent or an Arranger.

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Receivable” shall mean all Accounts and any other right to payment for goods or
other property sold, leased, licensed or otherwise disposed of or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper or classified as a Payment Intangible and whether or not it has been
earned by performance. References herein to Receivables shall include any
Supporting Obligation or collateral securing such Receivable.

“Secured Parties” shall mean, collectively, the Arrangers, the Administrative
Agent, the Collateral Agent, the Lenders and, with respect to any Specified
Hedge Agreement, any Qualified Counterparty that has agreed to be bound by the
provisions of Article VIII of the Credit Agreement as if it were a Lender party
thereto; provided that no Qualified Counterparty shall have any rights in
connection with the management or release of any Collateral or the obligations
of any Guarantor under this Agreement or any other Loan Document.

 

10



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Specified Hedge Agreement” shall mean any Hedging Agreement (a) entered into by
(i) any Grantor and (ii) any Qualified Counterparty and (b) which has been
designated by such Qualified Counterparty and the Borrower, by notice to the
Collateral Agent not later than 90 days after the execution and delivery thereof
by such Grantor and such Qualified Counterparty, as a Specified Hedge Agreement;
provided that the designation of any Hedging Agreement as a Specified Hedge
Agreement shall not create in favor of the Qualified Counterparty party to such
Hedging Agreement any rights in connection with the management or release of any
Collateral or of the obligations of any Guarantor under this Agreement or any
other Loan Document.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Trade Secret License” shall mean all agreements, licenses and covenants
providing for the granting of any right in or to any Trade Secret, or otherwise
providing for a covenant not to sue for misappropriation or other violation of
any Trade Secret, including those in which a Grantor is a licensor or licensee
thereunder.

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how as defined under the Uniform Trade Secret
Act, and with respect to any and all of the foregoing: (i) the right to sue or
otherwise recover for any past, present and future misappropriation or other
violation thereof, (ii) all Proceeds of the foregoing, including license fees,
royalties, income, payments, claims, damages and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (iii) all other rights
accruing thereunder or pertaining thereto throughout the world.

“Trademark License” shall all agreements, licenses and covenants providing for
the granting of any right in or to any Trademark, or otherwise providing for a
covenant not to sue for infringement, dilution or other violation of any
Trademark.

“Trademarks” shall mean (i) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade dress, service
marks, certification marks, collective marks, logos, designs and other source or
business identifiers, all registrations and recordings thereof, and all
applications in connection therewith (except for any application that is pending
and filed on an intent-to-use basis), whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country, union of countries, or any political
subdivision of any of the foregoing, or otherwise, and all common-law rights
related thereto, including any of the foregoing listed in Schedule 3.27(a) to
the Credit Agreement (as such schedule may be amended or supplemented from time
to time), (ii) the right to, and to obtain, all renewals thereof, (iii) the
goodwill of the business connected with the use of and symbolized by the
foregoing, (iv) general intangibles of a like nature, (v) the right to sue or
otherwise recover for any past, present and future infringement, or dilution or
other violation of any of the foregoing or for any injury to goodwill, and all
Proceeds of the foregoing, including license fees, royalties, income, payments,
claims, damages and proceeds of suit now or hereafter due and/or payable with
respect thereto, and (vi) all other rights accruing thereunder or pertaining
thereto throughout the world.

 

11



--------------------------------------------------------------------------------

1.02 Other Definitional Provisions. (a) The words “hereof,” “herein,” “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to the specific provisions of
this Agreement unless otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to the property or
assets such Grantor has granted as Collateral or the relevant part thereof.

(d) The words “include,” “includes” and “including,” and words of similar
import, shall not be limiting and shall be deemed to be followed by the phrase
“without limitation.”

(e) All references to the Lenders herein shall, where appropriate, include any
Lender, the Administrative Agent, the Collateral Agent, any Arranger or any
Qualified Counterparty.

SECTION 2. GUARANTEE

2.01 Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees, as primary obligor and not merely as surety, to the
Collateral Agent, for the ratable benefit of the Secured Parties and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrower when due (whether at the stated
maturity, by acceleration or otherwise, including amounts that would become due
but for the operation of the automatic stay under Section 362(a) of the
Bankruptcy Code, 11 U.S.C. § 362(a)) of the Borrower Obligations.

(b) If and to the extent required in order for the Obligations of any Guarantor
to be enforceable under applicable federal, state and other laws relating to the
insolvency of debtors, the maximum liability of such Guarantor hereunder shall
be limited to the greatest amount which can lawfully be guaranteed by such
Guarantor under such laws, after giving effect to any rights of contribution,
reimbursement and subrogation arising under Section 2.02. Each Guarantor
acknowledges and agrees that, to the extent not prohibited by applicable law,
(i) such Guarantor (as opposed to its creditors, representatives of creditors or
bankruptcy trustee, including such Guarantor in its capacity as debtor in
possession exercising any powers of a bankruptcy trustee) has no personal right
under such laws to reduce, or request any judicial relief that has the effect of
reducing, the amount of its liability under this Agreement, (ii) such Guarantor
(as opposed to its creditors, representatives of creditors or bankruptcy
trustee, including such Guarantor in its capacity as debtor in possession
exercising any powers of a bankruptcy trustee) has no personal right to enforce
the limitation set forth in this Section 2.01(b)

 

12



--------------------------------------------------------------------------------

or to reduce, or request judicial relief reducing, the amount of its liability
under this Agreement, and (iii) the limitation set forth in this Section 2.01(b)
may be enforced only to the extent required under such laws in order for the
obligations of such Guarantor under this Agreement to be enforceable under such
laws and only by or for the benefit of a creditor, representative of creditors
or bankruptcy trustee of such Guarantor or other Person entitled, under such
laws, to enforce the provisions thereof.

(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time be incurred or permitted in an amount exceeding the maximum
liability of such Guarantor under Section 2.01(b) without impairing the
guarantee contained in this Section 2 or affecting the rights and remedies of
any Secured Party hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until Payment in Full of the Obligations, notwithstanding that from time
to time during the term of the Credit Agreement the Borrower may be free from
any Borrower Obligations.

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by any Secured Party from the
Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Borrower Obligations or any payment received or collected from such Guarantor in
respect of the Borrower Obligations), remain liable for the Borrower Obligations
up to the maximum liability of such Guarantor hereunder until the Payment in
Full of the Obligations.

2.02 Rights of Reimbursement, Contribution and Subrogation. In case any payment
is made on account of the Obligations by any Grantor or is received or collected
on account of the Obligations from any Grantor or its property:

(a) If such payment is made by the Borrower or from its property, then, if and
to the extent such payment is made on account of Obligations arising from or
relating to a Loan or other extension of credit made to the Borrower or a Letter
of Credit (as defined in the Credit Agreement) issued for the account of the
Borrower, the Borrower shall not be entitled (i) to demand or enforce
reimbursement or contribution in respect of such payment from any other Grantor
or (ii) to be subrogated to any claim, interest, right or remedy of any Secured
Party against any other Person, including any other Grantor or its property.

(b) If such payment is made by a Guarantor or from its property, such Guarantor
shall be entitled, subject to and upon the Payment in Full of the Obligations,
(i) to demand and enforce reimbursement for the full amount of such payment from
the Borrower and (ii) to demand and enforce contribution in respect of such
payment from each other Guarantor that has not paid its proportionate share of
such payment, as necessary to ensure that (after giving effect to any
enforcement of reimbursement rights provided hereby) each Guarantor pays its
proportionate share of the unreimbursed portion of such payment. For this
purpose, the proportionate share of each Guarantor as to any unreimbursed
payment shall be determined based on an equitable apportionment of such
unreimbursed payment among all Guarantors based on the relative value of their
assets and any other equitable considerations deemed appropriate by a court of
competent jurisdiction.

 

13



--------------------------------------------------------------------------------

(c) If and whenever (after the Payment in Full of the Obligations) any right of
reimbursement or contribution becomes enforceable by any Grantor against any
other Grantor under Sections 2.02(a) and 2.02(b), such Grantor shall be
entitled, subject to and upon the Payment in Full of the Obligations, to be
subrogated (equally and ratably with all other Grantors entitled to
reimbursement or contribution from any other Grantor as set forth in this
Section 2.02) to any security interest that may then be held by the Collateral
Agent upon any Collateral granted to it in this Agreement. Such right of
subrogation shall be enforceable solely against the Grantors, and not against
the Secured Parties, and neither the Collateral Agent nor any other Secured
Party shall have any duty whatsoever to warrant, ensure or protect any such
right of subrogation or to obtain, perfect, maintain, hold, enforce or retain
any Collateral for any purpose related to any such right of subrogation. If
subrogation is demanded by any Grantor, then (after the Payment in Full of the
Obligations) the Collateral Agent shall deliver to the Grantors making such
demand, or to a representative of such Grantors or of the Grantors generally, an
instrument reasonably satisfactory to the Collateral Agent transferring, on a
quitclaim basis without any recourse, representation, warranty or obligation
whatsoever, whatever security interest the Collateral Agent then may hold in
whatever Collateral may then exist that was not previously released or disposed
of by the Collateral Agent.

(d) All rights and claims arising under this Section 2.02 or based upon or
relating to any other right of reimbursement, indemnification, contribution or
subrogation that may at any time arise or exist in favor of any Grantor as to
any payment on account of the Obligations made by it or received or collected
from its property shall be fully subordinated in all respects to the prior
Payment in Full of the Obligations. Until the Payment in Full of the
Obligations, no Grantor shall demand or receive any collateral security, payment
or distribution whatsoever (whether in cash, property or securities or
otherwise) on account of any such right or claim. If any such payment or
distribution is made or becomes available to any Grantor in any bankruptcy case
or receivership, insolvency or liquidation proceeding, such payment or
distribution shall be delivered by the Person making such payment or
distribution directly to the Collateral Agent, for application to the payment of
the Obligations. If any such payment or distribution is received by any Grantor,
it shall be held by such Grantor in trust, as trustee of an express trust for
the benefit of the Secured Parties, and shall forthwith be transferred and
delivered by such Grantor to the Collateral Agent, in the exact form received
and, if necessary, duly endorsed.

(e) The obligations of the Grantors under the Loan Documents, including their
liability for the Obligations and the enforceability of the security interests
granted thereby, are not contingent upon the validity, legality, enforceability,
collectibility or sufficiency of any right of reimbursement, contribution or
subrogation arising under this Section 2.02. The invalidity, insufficiency,
unenforceability or uncollectibility of any such right shall not in any respect
diminish, affect or impair any such obligation or any other claim, interest,
right or remedy at any time held by any Secured Party against any Guarantor or
its property. The Secured Parties make no representations or warranties in
respect of any such right and shall have no duty to assure, protect, enforce or
ensure any such right or otherwise relating to any such right.

 

14



--------------------------------------------------------------------------------

(f) Each Grantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
Grantor, but (i) the exercise and enforcement of such rights shall be subject to
Section 2.02(d) and (ii) neither the Collateral Agent nor any other Secured
Party shall ever have any duty or liability whatsoever in respect of any such
right, except as provided in Section 2.02(c).

2.03 Amendments, etc. with Respect to the Borrower Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by any
Secured Party may be rescinded by such Secured Party and any of the Borrower
Obligations continued, and the Borrower Obligations, or the liability of any
other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, increased, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by any Secured Party,
in each case, subject to the applicable requirements of the Credit Agreement and
the other Loan Documents and the Credit Agreement and the other Loan Documents
and any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
parties thereto may deem reasonably necessary from time to time, and any
collateral security, guarantee or right of offset at any time held by any
Secured Party for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released. No Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Borrower Obligations or for the guarantee contained in this
Section 2 or any property subject thereto.

2.04 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by any Secured Party upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Borrower Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Borrower and any of the Guarantors, on the one
hand, and the Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2. To the extent permitted by applicable law, each
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Borrower or any of the Guarantors with
respect to the Borrower Obligations. Each Guarantor understands and agrees that
the guarantee contained in this Section 2 may be construed as a continuing,
absolute and unconditional guarantee of payment (not merely of collection) and
performance without regard to (a) the validity or enforceability of the Credit
Agreement or any other Loan Document, any of the Borrower Obligations or any
other collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by any Secured Party, (b) any
defense, set-off or counterclaim (other than a defense of payment or performance
hereunder) which may at any time be available to or be asserted by the Borrower
or any other Person against any

 

15



--------------------------------------------------------------------------------

Secured Party, or (c) to the extent permitted by applicable law, any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Borrower Obligations, of
such Guarantor under the guarantee contained in this Section 2 or of the
obligations of any other guarantor or surety, in each case in bankruptcy or in
any other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, any Secured Party may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by any Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of any
Secured Party against any Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

2.05 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by any Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

2.06 Payments. Guarantors hereby jointly and severally agree that upon failure
of the Borrower to pay any of the Borrower Obligations when and as the same
shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (in each case, subject to the
applicable grace periods set forth in the Credit Agreement and the other Loan
Documents) (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
payments hereunder will be paid to the Collateral Agent promptly upon demand by
the Administrative Agent without set-off or counterclaim in Dollars in
immediately available funds at the office of the Collateral Agent as specified
in the Credit Agreement.

2.07 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under the guarantee contained in this Section 2 in
respect of Swap Obligations; provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 2.07 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 2.07, or otherwise under the guarantee contained in this
Section 2, as it relates to such other Loan Party, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount. The obligations of each Qualified ECP Guarantor under this
Section 2.07 shall remain in full force and effect until the Payment in Full of
the Obligations. Each Qualified ECP Guarantor intends that this Section 2.07
constitute, and this Section 2.07 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

16



--------------------------------------------------------------------------------

SECTION 3. GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL

3.01 Grant of Security Interest. Each Grantor hereby pledges, assigns, transfers
and grants to the Collateral Agent, for the ratable benefit of the Secured
Parties, a security interest in all of the personal property of such Grantor,
including the following property, in each case, wherever located and now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Collateral Accounts and all Collateral Account Funds;

(d) all Commercial Tort Claims from time to time specifically described on
Schedule 4.11;

(e) all Contracts;

(f) all Deposit Accounts;

(g) all Documents;

(h) all Equipment;

(i) all Fixtures;

(j) all General Intangibles;

(k) all Goods;

(l) all Instruments;

(m) all Insurance;

(n) all Intellectual Property;

(o) all Inventory;

(p) all Investment Property;

 

17



--------------------------------------------------------------------------------

(q) all Letters of Credit and Letter of Credit Rights;

(r) all Money;

(s) all Receivables and Receivables Records;

(t) all Securities Accounts;

(u) all books, records, ledger cards, files, correspondence, customer lists,
supplier lists, blueprints, technical specifications, manuals, computer software
and related documentation, computer printouts, tapes, disks and other electronic
storage media and related data processing software and similar items that at any
time pertain to or evidence or contain information relating to any of the
Collateral or are otherwise reasonably necessary in the collection thereof or
realization thereupon; and

(v) to the extent not otherwise included, all other property, whether tangible
or intangible, of the Grantor and all Proceeds, products, accessions, rents and
profits of any and all of the foregoing and all Collateral Support, Supporting
Obligations and guarantees given by any Person with respect to any of the
foregoing;

provided that, notwithstanding any other provision set forth in this
Section 3.01, this Agreement shall not, at any time, constitute a grant of a
security interest in any property that is, at such time, (i) an Excluded Asset
or (ii) an “intent-to-use” application to register a Trademark in the
U.S. Patent and Trademark Office pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, solely to the extent, if any, that, and solely during the period,
if any, in which the grant of a security interest therein would impair the
validity or enforceability of any registration that issues from such
“intent-to-use” application under federal law; provided that at such a time a
Statement of Use or Amendment to Allege Use is filed therein such Trademark
application shall be considered automatically included in the Collateral.

3.02 Transfer of Pledged Securities. All certificates and instruments
representing or evidencing the Pledged Equity Interests shall be delivered to
and held pursuant hereto by the Collateral Agent or a Person designated by the
Collateral Agent and, in the case of an instrument or certificate in registered
form, shall be duly indorsed to the Collateral Agent or in blank by an effective
indorsement (whether on the certificate or instrument or on a separate writing),
and accompanied by any required transfer tax stamps to effect the pledge of the
Pledged Equity Interests to the Collateral Agent. Notwithstanding the preceding
sentence, all Pledged Equity Interests must be delivered or transferred in such
manner, and each Grantor shall take all such further action as may be reasonably
requested by the Collateral Agent, as to permit the Collateral Agent to be a
“protected purchaser” to the extent of its security interest as provided in
Section 8-303 of the New York UCC (if the Collateral Agent otherwise qualifies
as a protected purchaser).

 

18



--------------------------------------------------------------------------------

3.03 Control Requirements.

(a) With respect to any Deposit Accounts, Securities Accounts and Security
Entitlements included in the Collateral, each Grantor shall take all steps
required or reasonably necessary to ensure that the Collateral Agent has Control
thereof; provided, however, that such Control requirement shall not apply to any
(i) Deposit Accounts (x) with a value of less than $1,000,000 individually or
$2,000,000 in the aggregate or (y) used solely as a tax or payroll account,
escrow account, trust account, flexible spending benefit account, and other
similar accounts maintained for employee or employer liabilities in favor of an
employee (including, without limitation, 401k contributions, employee stock
purchase plan deductions and employee benefits), in each case maintained in the
ordinary course of business consistent with past practices and (ii) Securities
Accounts or Security Entitlements with a value of less than, or having funds or
other assets credited thereto with a value of less than $1,000,000 individually
or $2,000,000 in the aggregate. With respect to any Securities Accounts or
Securities Entitlements, such Control shall be accomplished by the applicable
Grantor causing the Securities Intermediary maintaining such Securities Account
or Security Entitlement to enter into an agreement substantially in the form of
Exhibit A (or such other agreement in form and substance reasonably satisfactory
to the Collateral Agent) pursuant to which the Securities Intermediary shall
agree, upon the occurrence and during the continuance of an Event of Default, to
comply with the Collateral Agent’s Entitlement Orders without further consent by
such Grantor. With respect to any Deposit Account, each Grantor shall cause the
depositary institution maintaining such account to enter into an agreement
substantially in the form of Exhibit B (or such other agreement in form and
substance reasonably satisfactory to the Collateral Agent), pursuant to which
the Bank shall agree, upon the occurrence and during the continuance of an Event
of Default, to comply with the Collateral Agent’s instructions with respect to
disposition of funds in the Deposit Account without further consent by such
Grantor.

(b) With respect to any Uncertificated Security included in the Collateral
(other than any Uncertificated Securities credited to a Securities Account),
each Grantor shall cause the Issuer of such Uncertificated Security to either
(i) register the Collateral Agent as the registered owner thereof on the books
and records of the Issuer or (ii) execute an agreement substantially in the form
of Exhibit F (or such other agreement in form and substance reasonably
satisfactory to the Collateral Agent), pursuant to which such Issuer agrees,
upon the occurrence and during the continuance of an Event of Default, to comply
with the Collateral Agent’s instructions with respect to such Uncertificated
Security without further consent by such Grantor.

(c) With respect to any Letter of Credit Rights included in the Collateral
(other than any Letter of Credit Rights constituting a Supporting Obligation for
a Receivable in which the Collateral Agent has a valid and perfected security
interest), Grantor shall take all steps required or reasonably necessary to
ensure that Collateral Agent has Control thereof by obtaining the written
consent of each issuer of each related letter of credit to the assignment of the
proceeds of such letter of credit to the Collateral Agent; provided, however,
that such Control requirement shall not apply to any Letter of Credit Rights
having a face amount of less than $1,000,000 individually or $2,000,000 in the
aggregate.

(d) With respect to any Electronic Chattel Paper or “transferable record” (as
that term is defined in Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction) included in the
Collateral, Grantor shall ensure that the Collateral Agent has Control thereof;
provided, however, that such Control requirement shall not apply to any
Electronic Chattel Paper or transferable record having a face amount of less
than $1,000,000 individually or $2,000,000 in the aggregate.

 

19



--------------------------------------------------------------------------------

3.04 Intellectual Property Recording Requirements. In the case of any Collateral
(whether now owned or hereafter acquired) consisting of issued U.S. Patents and
applications therefor, registered U.S. Trademarks and non-intent-to-use-based
applications therefor and registered U.S. Copyrights and exclusive Copyright
Licenses in respect of registered U.S. Copyrights for which any Grantor is the
licensee, in each case, other than Immaterial Intellectual Property, each
Grantor shall execute and deliver to the Collateral Agent an Intellectual
Property Security Agreement substantially in the form of Exhibit C, Exhibit D or
Exhibit E (or a supplement thereto), as applicable, covering all such Patents,
Trademarks, and Copyrights and Copyright Licenses in appropriate form for
recordation with the U.S. Patent and Trademark Office and the U.S. Copyright
Office with respect to the security interest of the Collateral Agent.

3.05 Timing and Notice. With respect to any Collateral in existence on the
Closing Date, each Grantor shall comply with the requirements of Sections 3.02,
3.03 and 3.04 on the date hereof and, with respect to any Collateral hereafter
owned or acquired, such Grantor shall (a), in the case of Sections 3.03 and 3.04
and while an Event of Default shall not have occurred and be continuing, comply
with such requirements of Section 5.13 of the Credit Agreement and (b), in the
case of Section 3.02, at all times and, in the case of Sections 3.03 and 3.04,
while an Event of Default shall have occurred and be continuing, comply with
such requirements promptly upon such Grantor acquiring rights therein. Each
Grantor shall, within 30 days of receipt thereof, inform the Collateral Agent of
its acquisition of any Collateral for which any action is required by
Section 3.02 or 3.03. Notwithstanding the foregoing, with respect to each of the
Deposit Accounts set forth on Schedule 4.08(c) or any other Deposit Account
satisfying the requirements of Section 3.03(a), the applicable Grantor shall
have ninety (90) days from the Closing Date or the date the applicable Grantor
has established or acquired such Deposit Account (as such period may be extended
in the reasonable discretion of the Collateral Agent) to duly execute and
deliver a fully executed account control agreement (in form reasonably
satisfactory to the Collateral Agent) with respect to each such Deposit Account.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent, the Collateral Agent and the Lenders to
enter into the Credit Agreement and to induce the Lenders to make their
respective extensions of credit to the Borrower thereunder and to induce the
Qualified Counterparties to enter into Specified Hedge Agreements, each Grantor
hereby represents and warrants to the Secured Parties that:

4.01 Representations in Credit Agreement. In the case of each Guarantor, the
representations and warranties set forth in Article III of the Credit Agreement
as they relate to such Guarantor or to the Loan Documents to which such
Guarantor is a party, each of which is hereby incorporated herein by reference,
are true and correct in all material respects with the same effect as though
made on and as of each such date, except to the extent such representations and
warranties expressly relate to an earlier date and except that such materiality
qualifier shall not be applicable to any representation and warranty that is
already qualified by materiality, and the Secured Parties shall be entitled to
rely on each of them as if they were fully set forth herein, provided that each
reference in each such representation and warranty to the Borrower’s knowledge
shall, for the purposes of this Section 4.01, be deemed to be a reference to
such Guarantor’s knowledge.

 

20



--------------------------------------------------------------------------------

4.02 Benefit to Each Grantor. The Borrower is a member of an affiliated group of
companies that includes each other Grantor, and the Borrower and each other
Grantor is engaged in related businesses. The guaranty and surety obligations of
each Grantor pursuant to this Agreement reasonably may be expected to benefit,
directly or indirectly, it; and it has determined that this Agreement is
necessary and convenient to the conduct, promotion and attainment of the
business of such Grantor and the Borrower.

4.03 Title; No Other Liens. Such Grantor owns each item of the Collateral
purported to be owned by such Grantor free and clear of any and all Liens or
claims (other than minor defects in title that do not interfere with its ability
to conduct its business as currently conducted or to utilize such items of the
Collateral for their intended purpose), including Liens arising as a result of
such Grantor becoming bound (as a result of merger or otherwise) as grantor
under a security agreement entered into by another Person, except for, with
respect to Collateral other than any Pledged Equity Interests, other Permitted
Liens. No financing statement or mortgage with respect to all or any part of the
Collateral is on file or of record in any public office in which financing
statements or mortgages are filed, except such as have been filed in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, pursuant
to this Agreement or as are expressly permitted by the Credit Agreement.

4.04 Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (i) upon completion of the filings and other actions specified on
Schedule 4.04 (as such schedule may be amended or supplemented from time to
time, including with respect to after-acquired property consistent with
Section 5.12 of the Credit Agreement) (all of which, in the case of all filings
and other documents referred to on said Schedule, have been delivered to the
Collateral Agent in duly completed and duly executed form, as applicable, and
may be filed by the Collateral Agent at any time on or after the date hereof)
and payment of all filing fees, will constitute valid fully perfected security
interests in all of the Collateral in favor of the Collateral Agent, for the
ratable benefit of the Secured Parties, as collateral security for such
Grantor’s Obligations, enforceable in accordance with the terms hereof, except
for the taking of any actions required in connection with after-acquired
Intellectual Property and as may be required under the laws of any jurisdiction
outside of the United States in order to perfect the Collateral Agent’s Lien in
the Collateral created under the laws of such jurisdiction and (ii) are prior to
all other Liens on the Collateral except for, with respect to Collateral other
than any Pledged Equity Interests, other Permitted Liens.

4.05 Name; Jurisdiction of Organization, etc. Such Grantor’s exact legal name
(as indicated on the public record of such Grantor’s jurisdiction of formation
or organization), jurisdiction of organization, organizational identification
number, if any, and the location of such Grantor’s chief executive office or, if
different, its principal place of business are specified on Schedule 4.05 (as
such schedule may be amended or supplemented from time to time). Each Grantor is
organized solely under the law of the jurisdiction so specified and has not
filed any certificates of domestication, transfer or continuance in any other
jurisdiction except, in each case, pursuant to Section 5.05.

 

21



--------------------------------------------------------------------------------

4.06 Inventory, Goods and Equipment. (a) On the date hereof, all Inventory,
Goods and Equipment having a value in excess of $1,000,000 individually or
$2,000,000 in the aggregate that are included in the Collateral are kept at the
locations set forth on Schedule 4.06(a).

(b) Except as set forth on Schedule 4.06(b) hereto (as such schedule may be
amended or supplemented from time to time), none of the Inventory, Goods or
Equipment that is included in the Collateral is in the possession of an issuer
of a negotiable document (as defined in Section 7-104 of the New York UCC)
therefor or is otherwise in the possession of any bailee or warehouseman other
than Inventory, Goods or Equipment with a value of less than $1,000,000.

4.07 Special Collateral. None of the Collateral constitutes, or is the Proceeds
of, (1) Farm Products, (2) As-Extracted Collateral, (3) Manufactured Homes,
(4) timber to be cut, or (5) aircraft, aircraft engines, satellites, ships or
railroad rolling stock.

4.08 Investment Property. (a) Schedule 4.08(a) hereto (as such schedule may be
amended or supplemented from time to time) sets forth under the headings
“Pledged Stock,” “Pledged LLC Interests,” “Pledged Partnership Interests” and
“Pledged Trust Interests,” respectively, all of the Pledged Stock, Pledged LLC
Interests, Pledged Partnership Interests and Pledged Trust Interests owned by
any Grantor in its Subsidiaries and such Pledged Equity Interests constitute the
percentage of issued and outstanding shares of stock, percentage of membership
interests, percentage of partnership interests or percentage of beneficial
interest of the respective issuers thereof indicated on such schedule.
Schedule 4.08(b) (as such schedule may be amended or supplemented from time to
time) sets forth under the heading “Pledged Debt Securities” or “Pledged Notes”
all of the Pledged Debt Securities in excess of $1,000,000 and Pledged Notes in
excess of $1,000,000 owned by any Grantor and all of such Pledged Debt
Securities and Pledged Notes have (or solely with respect to issuers that are
not Grantors or Subsidiaries of such Grantors, to such Grantor’s knowledge) been
duly authorized, authenticated or issued, and delivered and is the legal, valid
and binding obligation of the issuers thereof enforceable in accordance with
their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principals of equity, regardless of whether considered in a proceeding
in equity or at law, and is not in default and constitutes all of the issued and
outstanding intercompany indebtedness evidenced by an instrument or certificated
security of the respective issuers thereof owing to such Grantor.
Schedule 4.08(c) hereto (as such schedule may be amended from time to time) sets
forth under the headings “Securities Accounts” and “Deposit Accounts,”
respectively, all of the Securities Accounts with a balance in excess of
$1,000,000 individually or $2,000,000 in the aggregate and Deposit Accounts with
a balance in excess of $1,000,000 individually or $2,000,000 in the aggregate in
which each Grantor has an interest. Each Grantor is the sole entitlement holder
or customer of each such account, and no Grantor has consented to or is
otherwise aware of any Person other than the Collateral Agent having Control
over any such Securities Account or Deposit Account or any Collateral held or
deposited therein, in each case in which such Grantor has an interest.

(b) The shares of Pledged Equity Interests pledged by such Grantor hereunder
constitute all of the issued and outstanding shares of all classes of Equity
Interests in each Issuer owned by such Grantor (other than Excluded Equity
Interests).

 

22



--------------------------------------------------------------------------------

(c) All the shares of the Pledged Equity Interests have been duly and validly
issued and are fully paid and nonassessable (to the extent such concepts are
applicable to Grantors that are corporations).

(d) The terms of any uncertificated Pledged LLC Interests and Pledged
Partnership Interests do not provide that they are securities governed by
Article 8 of the Uniform Commercial Code in effect from time to time in the
“issuer’s jurisdiction” of each Issuer thereof (as such term is defined in the
Uniform Commercial Code in effect in such jurisdiction). There shall be no
certificated Pledged LLC Interests or Pledged Partnership Interests which
provide that they are securities governed by Article 8 of the Uniform Commercial
Code in effect from time to time in the “issuer’s jurisdiction” of each Issuer
thereof, unless all certificates relating thereto have been delivered to the
Collateral Agent pursuant to the terms hereof.

(e) Such Grantor is the record and beneficial owner of, and has good and
defeasible title to, the Investment Property and Deposit Accounts pledged by it
hereunder, free of any and all Liens in favor of, or claims of, any other
Person, except for, with respect to Investment Property and Deposit Accounts
that are not Pledged Equity Interests, Permitted Liens, and there are no
outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any Pledged
Equity Interests.

4.09 Receivables. Each Receivable in excess of $5,000 individually that is
included in the Collateral (i) to such Grantor’s knowledge, is the legal, valid
and binding obligation of the Account Debtor in respect thereof, representing an
unsatisfied obligation of such Account Debtor, (ii) to such Grantor’s knowledge,
is enforceable in accordance with its terms, subject to the applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, (iii) is
not subject to any setoffs, defenses, taxes, counterclaims (except for setoffs
in accordance with the Credit Agreement, Permitted Liens and setoffs, defenses,
taxes and counter-claim arising in the ordinary course of business) and (iv) is
and will be in compliance in all material respects with all applicable material
laws and regulations.

4.10 Letters of Credit and Letter of Credit Rights. No Grantor is a beneficiary
or assignee under any Letter of Credit other than the Letters of Credit
described on Schedule 4.10 (as such schedule may be amended or supplemented from
time to time).

4.11 Commercial Tort Claims. No Grantor has any Commercial Tort Claims in excess
of $1,000,000 individually or $2,000,000 in the aggregate, except as
specifically described on Schedule 4.11 (as such schedule may be amended or
supplemented from time to time).

SECTION 5. COVENANTS

Each Grantor covenants and agrees with the Secured Parties that, from and after
the date of this Agreement until the Payment in Full of the Obligations:

 

23



--------------------------------------------------------------------------------

5.01 Covenants in Credit Agreement. Each Grantor shall take, or shall refrain
from taking, as the case may be, each action that is reasonably necessary to be
taken or not taken, as the case may be, so that no Default or Event of Default
is caused by the failure to take such action or to refrain from taking such
action by such Grantor or any of its Subsidiaries.

5.02 Delivery and Control of Instruments and Negotiable Documents. (a) If any of
the Collateral is or shall become evidenced or represented by any Instrument,
Certificated Security, Negotiable Document or Tangible Chattel Paper, in each
case, with a value in excess of $1,000,000 individually account, or $2,000,000
in the aggregate, then such Instrument (other than checks or other Negotiated
Documents received in the ordinary course of business), Certificated Security,
Negotiable Documents or Tangible Chattel Paper shall be promptly (but in no
event later than 5 Business Days following receipt as may be extended by the
Collateral Agent in its reasonable discretion) delivered to the Collateral
Agent, duly endorsed in a manner reasonably satisfactory to the Collateral
Agent, to be held as Collateral pursuant to this Agreement, and all of such
property owned by any Grantor as of the Closing Date shall be delivered on the
Closing Date. Any Collateral consisting of an Instrument, Certificated Security,
Negotiable Document or Tangible Chattel Paper not otherwise required to be
delivered to the Collateral Agent in accordance with this Section 5.02(a) shall
be delivered to the Collateral Agent, at the request of the Collateral Agent,
upon the occurrence and during the continuance of an Event of Default.

(b) If any of the Collateral is or shall become evidenced or represented by any
Pledged Note with a value in excess of $1,000,000, then such Pledged Note shall
be promptly (but in no event later than 5 Business Days following receipt as may
be extended by the Collateral Agent in its reasonable discretion) delivered to
the Collateral Agent, duly endorsed in a manner reasonably satisfactory to the
Collateral Agent, to be held as Collateral pursuant to this Agreement, and all
of such property owned by any Grantor as of the Closing Date shall be delivered
on the Closing Date. Any Collateral consisting of Pledged Notes not otherwise
required to be delivered to the Collateral Agent in accordance with this
Section 5.02(b) shall be delivered to the Collateral Agent, at the request of
the Collateral Agent, upon the occurrence and during the continuance of an Event
of Default.

5.03 Maintenance of Insurance.

(a) Such Grantor will comply with the covenants relating to insurance set forth
in Section 5.02 of the Credit Agreement.

(b) Upon the reasonable written request of the Collateral Agent, the Borrower
shall deliver to the Secured Parties a report of a reputable insurance broker
with respect to such insurance and such supplemental reports with respect
thereto as the Collateral Agent may from time to time reasonably request;
provided that, prior to the occurrence of an Event of Default (and after any
such Event of Default has been waived or cured), the Collateral Agent shall only
be entitled to request one such report per fiscal year.

 

24



--------------------------------------------------------------------------------

5.04 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall maintain each of the security interests created by this
Agreement as a perfected security interest having at least the priority
described in Section 4.04 and shall take all steps required or reasonably
necessary to defend such security interest against the claims and demands of all
Persons whomsoever, subject to the provisions of Section 8.14.

(b) Such Grantor shall furnish to the Secured Parties from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the assets and property of such Grantor as
the Collateral Agent may reasonably request in writing, all in reasonable
detail. In addition, at any time and from time to time at the request of the
Collateral Agent upon the occurrence and during the continuance of an Event of
Default, such Grantor shall furnish to the Collateral Agent such amendments and
supplements to the Schedules hereto as are necessary to accurately reflect at
such time the information required thereby.

(c) At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor shall
promptly and duly authorize, execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Collateral Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including (i) the filing of any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby,
(ii) in the case of Intellectual Property, taking any acts as reasonably
necessary to ensure recordation of appropriate evidence of the liens and
security interest granted hereunder in any Intellectual Property with any
Intellectual Property registry in which such Intellectual Property is registered
or issued or in which an application for registration or issuance is pending,
including the United States Patent and Trademark Office, the United States
Copyright Office, the various Secretaries of State, and the foreign counterparts
of any of the foregoing, and (iii) in the case of Investment Property,
Securities Accounts, Deposit Accounts and any other relevant Collateral, taking
any actions necessary to enable the Collateral Agent to obtain Control with
respect thereto, including without limitation, executing and delivering and
causing the relevant depositary bank or securities intermediary to execute and
deliver a Control Agreement in the form attached hereto as Exhibit B or such
other form reasonably acceptable to the Collateral Agent.

5.05 Changes in Locations, Name, Jurisdiction of Incorporation, etc. Except
upon 30 days’ written notice after such change (or such longer date as the
Collateral Agent may agree in its reasonable discretion), in each case, to the
Collateral Agent and delivery to the Collateral Agent of duly authorized
additional financing statements and, where required, executed copies of all
other documents reasonably requested by the Collateral Agent to maintain the
validity, perfection and priority of the security interests provided for herein,
such Grantor shall not change:

(a) its legal name or jurisdiction of organization from that referred to in
Section 4.06;

 

25



--------------------------------------------------------------------------------

(b) its identity (including federal taxpayer identification number) or corporate
structure;

(c) the location of its chief executive office or, if different, its principal
place of business, or any office in which it maintains material books or records
relating to the Collateral;

(d) the identity of any warehouseman, common carrier, other third-party
transporter, bailee or any agent or processor in possession or control of any
Collateral in excess of $1,000,000 individually or $2,000,000 in the aggregate;
or

(e) the location of any tangible Collateral in excess of $1,000,000 individually
or $2,000,000 in the aggregate to a location not previously identified to the
Collateral Agent as a location where the Grantor maintains its assets
constituting Collateral.

5.06 Notices. Such Grantor shall advise the Collateral Agent promptly, in
reasonable detail, of any Lien (other than any Permitted Lien) on any of the
Collateral (other than any Pledged Equity Interests) and any Lien on any Pledged
Equity Interests that would materially and adversely affect the ability of the
Collateral Agent to exercise any of its remedies hereunder.

5.07 Investment Property.

(a) If such Grantor shall become entitled to receive or shall receive any stock
or other ownership certificate (including any certificate representing a stock
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights in respect of the Equity Interests in any
Issuer, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any shares of or other ownership interests in the Pledged
Securities, or otherwise in respect thereof, such Grantor shall accept the same
as the agent of the Secured Parties, hold the same in trust for the Secured
Parties and deliver the same promptly (but in no event later than 5 Business
Days following receipt as may be extended by the Collateral Agent in its
reasonable discretion) to the Collateral Agent in the exact form received, duly
endorsed by such Grantor to the Collateral Agent, if required, together with an
undated stock power or similar instrument of transfer covering such certificate
duly executed in blank by such Grantor to be held by the Collateral Agent,
subject to the terms hereof and of the Credit Agreement, as additional
Collateral for the Obligations, except to the extent that any of the foregoing
actions could result in any Excluded Equity Interests being pledged hereunder.
Upon the occurrence and during the continuance of an Event of Default, any sums
paid upon or in respect of the Pledged Securities upon the liquidation or
dissolution of any Issuer shall be paid over to the Collateral Agent to be held
by it hereunder as additional Collateral for the Obligations, and in case any
distribution of capital shall be made on or in respect of the Pledged Securities
or any property shall be distributed upon or with respect to the Pledged
Securities pursuant to the recapitalization or reclassification of the capital
of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the Collateral Agent, be delivered to the Collateral Agent to be held
by it hereunder as additional Collateral for the Obligations. Upon the
occurrence and during the continuance of an Event of

 

26



--------------------------------------------------------------------------------

Default, if any sums of money or property so paid or distributed in respect of
the Pledged Securities shall be received by such Grantor, such Grantor shall
until such money or property is paid or delivered to the Collateral Agent, hold
such money or property in trust for the Secured Parties, segregated from other
funds of such Grantor, as Collateral for the Obligations.

(b) Without the prior written consent of the Collateral Agent, such Grantor
shall not (i) vote to enable, or take any other action to permit, any Issuer to
issue any stock, partnership interests, limited liability company interests or
other equity securities of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any stock,
partnership interests, limited liability company interests or other equity
securities of any nature of any Issuer (except, in each case, pursuant to a
transaction not prohibited by the Credit Agreement), (ii) sell, assign,
transfer, exchange, or otherwise dispose of, or grant any option with respect
to, any of the Investment Property or Proceeds thereof or any interest therein
(except, in each case, pursuant to a transaction not prohibited by the Credit
Agreement), (iii) create, incur or permit to exist any Lien or option in favor
of, or any claim of any Person with respect to, any of the Investment Property
or Proceeds thereof, or any interest therein, except for the security interests
created by this Agreement or, with respect to Investment Property or Proceeds
other than Investment Property constituting any Pledged Equity Interests, any
Permitted Lien, (iv) enter into any agreement or undertaking restricting the
right or ability of such Grantor or the Collateral Agent to sell, assign or
transfer any of the Investment Property or Proceeds thereof or any interest
therein or (v) without the prior written consent of the Collateral Agent (such
consent not to be unreasonably withheld or delayed), cause or permit any Issuer
of any Pledged Partnership Interests or Pledged LLC Interests which are not
securities (for purposes of the New York UCC) on the date hereof to elect or
otherwise take any action to cause such Pledged Partnership Interests or Pledged
LLC Interests to be treated as securities for purposes of the New York UCC;
provided, however, notwithstanding the foregoing, if any issuer of any Pledged
Partnership Interests or Pledged LLC Interests takes any such action in
violation of the provisions in this clause (v), such Grantor shall promptly
notify the Collateral Agent in writing of any such election or action and, in
such event, shall take all steps reasonably necessary to establish the
Collateral Agent’s Control thereof; provided, further, that once Control is so
established with respect to this clause (v), any default of this
Section 5.07(b)(v) shall be deemed automatically cured as of such date.

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it shall be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and shall comply with such terms insofar as such terms
are applicable to it, (ii) it shall notify the Collateral Agent promptly in
writing of the occurrence of any of the events described in Section 5.07(a) with
respect to the Pledged Securities issued by it and (iii) the terms of
Sections 6.03(c) and 6.07 shall apply to it, mutatis mutandis, with respect to
all actions that may be required of it pursuant to Section 6.03(c) or 6.07 with
respect to the Pledged Securities issued by it. In addition, each Grantor which
is either an Issuer or an owner of any Pledged Security hereby consents to the
grant by each other Grantor of the security interest hereunder in favor of the
Collateral Agent and to the transfer of any Pledged Security to the Collateral
Agent or its nominee upon the occurrence and during the continuance of an Event
of Default and to the substitution of the Collateral Agent or its nominee as a
partner, member or shareholder of the Issuer of the related Pledged Security
with all rights and powers related thereto.

 

27



--------------------------------------------------------------------------------

5.08 Receivables. (a) Other than in the ordinary course of business consistent
with its past practice and current policies or where such Grantor may determine
any of the following actions are commercially reasonable under the
circumstances, such Grantor shall not (i) grant any extension of the time of
payment of any Receivable (including any Government Receivable), (ii) compromise
or settle any Receivable for less than the total unpaid amount thereof
(including any Government Receivable), (iii) release, wholly or partially, any
Person liable for the payment of any Receivable (including any Government
Receivable), (iv) allow any credit or discount whatsoever on any Receivable
(including any Government Receivable) or (v) amend, supplement or modify any
Receivable (including any Government Receivable) in any manner that could
materially adversely affect the value thereof.

(b) Such Grantor shall deliver to the Collateral Agent a copy of each written
demand, notice or document received by it that challenges the validity or
enforceability of more than 15% of the aggregate amount of the then outstanding
Receivables that are included in the Collateral.

(c) Each Grantor shall perform and comply in all material respects with all of
its obligations with respect to the Receivables.

5.09 Commercial Tort Claims. Such Grantor shall advise the Collateral Agent
promptly after obtaining knowledge of the existence of any Commercial Tort Claim
held by such Grantor in excess of $1,000,000 individually, or $2,000,000 in the
aggregate, and shall promptly execute a supplement to this Agreement in form and
substance reasonably satisfactory to the Collateral Agent to grant a security
interest in such Commercial Tort Claim to the Collateral Agent for the ratable
benefit of the Secured Parties.

5.10 Maintenance of Records. Such Grantor shall keep and maintain, at its own
cost and expense, reasonably satisfactory records of the Collateral that are
complete in all material respects, including, without limitation, a record of
all material payments received and all credits granted with respect to the
Accounts. For the Collateral Agent’s and the other Secured Parties’ further
security, the Collateral Agent, for the ratable benefit of the Secured Parties,
shall have a security interest in all of such Grantor’s books and records
pertaining to the Collateral.

5.11 Maintenance of Equipment. Such Grantor shall maintain each item of
Equipment in good operating condition, ordinary wear and tear and immaterial
impairments of value and damage by the elements excepted, and shall provide such
maintenance, service and repairs necessary for such purpose; provided that, for
the avoidance of doubt, the policies of each Grantor in place on the Closing
Date in respect of providing such service and repair shall be deemed reasonably
necessary for purposes of this Section 5.11.

5.12 Limitations on Dispositions of Collateral. Such Grantor shall not sell,
transfer, lease or otherwise dispose of any Collateral, or attempt, offer or
contract to do so, except to the extent expressly permitted by and in accordance
with the terms and conditions of the Credit Agreement.

 

28



--------------------------------------------------------------------------------

SECTION 6. REMEDIAL PROVISIONS

6.01 Certain Matters Relating to Receivables. (a) If required by the Collateral
Agent at any time upon the occurrence and during the continuance of an Event of
Default, any payments of Receivables, when collected by any Grantor, (i) shall
be promptly (and, in any event, within five Business Days) deposited by such
Grantor in substantially the form received, duly endorsed by such Grantor to the
Collateral Agent if required, in a collateral account maintained under the sole
dominion and control of the Collateral Agent, subject to withdrawal by the
Collateral Agent for the account of the Secured Parties only as provided in
Section 6.05, and (ii) until so turned over, shall be held by such Grantor in
trust for the Secured Parties, segregated from other funds of such Grantor. Each
such deposit of Proceeds of Receivables shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.

(b) Upon the occurrence and during the continuance of an Event of Default, at
the Collateral Agent’s written request, each Grantor shall deliver to the
Collateral Agent all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Receivables that are
included in the Collateral, including all original orders, invoices and shipping
receipts.

6.02 Communications with Obligors; Grantors Remain Liable.

(a) The Collateral Agent in its own name or in the name of others may at any
time upon the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables and parties to the Contracts to
verify with them to the Collateral Agent’s satisfaction the existence, amount
and terms of any Receivables or Contracts.

(b) In addition, upon the occurrence and during the continuance of an Event of
Default, the Collateral Agent may upon written notice to the applicable Grantor,
notify, or require any Grantor to notify, the Account Debtor or counterparty to
make all payments under the Receivables and/or Contracts directly to the
Collateral Agent.

(c) Notwithstanding anything herein to the contrary, (i) each Grantor shall
remain liable for all obligations under and in respect of the Collateral and
nothing contained herein is intended as or shall be a delegation of duties to
the Collateral Agent or any other Secured Party, (ii) each Grantor shall remain
liable under and each of the agreements included in the Collateral, including
any Receivables, any Contracts and any agreements relating to Pledged
Partnership Interests or Pledged LLC Interests, to perform all of the
obligations undertaken by it thereunder all in accordance with and pursuant to
the terms and provisions thereof and neither the Collateral Agent nor any other
Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related hereto nor shall the Collateral Agent nor any other Secured Party have
any obligation to make any inquiry as to the nature or sufficiency of any
payment received by it or have any obligation to take any action to collect or
enforce any rights under any agreement included in the Collateral, including any
agreements relating to any Receivables, any Contracts or any agreements relating
to Pledged Partnership Interests or Pledged LLC Interests and (iii) the exercise
by the Collateral Agent of any of its rights hereunder shall not release any
Grantor from any of its duties or obligations under the contracts and agreements
included in the Collateral, including any agreements relating to any
Receivables, any Contracts and any agreements relating to Pledged Partnership
Interests or Pledged LLC Interests.

 

29



--------------------------------------------------------------------------------

6.03 Pledged Securities. (a) Unless an Event of Default shall have occurred and
be continuing and the Collateral Agent shall have given substantially concurrent
notice to the relevant Grantor of the Collateral Agent’s intent to exercise its
rights pursuant to Section 6.03(b), each Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged Equity Interests and all
payments made in respect of the Pledged Notes, in each case paid in the normal
course of business of the relevant Issuer and consistent with past practice, to
the extent permitted in the Credit Agreement, and to exercise all voting and
corporate rights with respect to the Pledged Securities; provided, however, that
no vote shall be cast or corporate or other ownership right exercised or other
action taken which, in the Collateral Agent’s reasonable judgment, would impair
the aggregate value of the Collateral or which would result in any violation of
any provision of the Credit Agreement, this Agreement or any other Loan
Document.

(b) Upon the occurrence and during the continuance of an Event of Default and
the Collateral Agent shall have given substantially concurrent notice of its
intent to exercise such rights to the relevant Grantor or Grantors: (i) all
rights of each Grantor to exercise or refrain from exercising the voting and
other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall cease and all such rights shall thereupon become vested in
the Collateral Agent who shall thereupon have the sole right, but shall be under
no obligation, to exercise or refrain from exercising such voting and other
consensual rights and (ii) the Collateral Agent shall have the right, without
notice to any Grantor (other than as required pursuant to Section 6.03(a)
hereof), to transfer all or any portion of the Investment Property to its name
or the name of its nominee or agent. In addition, the Collateral Agent shall
have the right at any time, upon the occurrence and during the continuance of an
Event of Default, without notice to any Grantor (other than as required pursuant
to Section 6.03(a) hereof), to exchange any certificates or instruments
representing any Investment Property for certificates or instruments of smaller
or larger denominations. Upon the occurrence and during the continuance of an
Event of Default, in order to permit the Collateral Agent to exercise the voting
and other consensual rights which it may be entitled to exercise pursuant hereto
and to receive all dividends and other distributions which it may be entitled to
receive hereunder each Grantor shall promptly execute and deliver (or cause to
be executed and delivered) to the Collateral Agent all proxies, dividend payment
orders and other instruments as the Collateral Agent may from time to time
reasonably request and each Grantor acknowledges that the Collateral Agent may
utilize the power of attorney set forth herein; provided that, immediately upon
waiver or cure of such Event of Default, all such rights shall, automatically
and without further action by any party hereto, revert to such Grantor.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Collateral Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) upon any such instruction upon the
occurrence and

 

30



--------------------------------------------------------------------------------

during the continuance of an Event of Default, pay any dividends or other
payments with respect to the Investment Property, including Pledged Securities,
directly to the Collateral Agent; provided that, immediately upon waiver or cure
of such Event of Default, all such instructions of the Collateral Agent shall be
rescinded, and payments with respect to the Investment Property shall
automatically and without further action by any party hereto, become payable to
such Grantor to the same extent as in effect prior to such Event of Default.

6.04 Proceeds to be Turned over to Collateral Agent. In addition to the rights
of the Secured Parties specified in Section 6.01 with respect to payments of
Receivables, upon the occurrence and during the continuance of an Event of
Default, at the request of the Collateral Agent, all Proceeds received by any
Grantor consisting of cash, cash equivalents, checks and other near-cash items
shall be held by such Grantor in trust for the Secured Parties, segregated from
other funds of such Grantor, and shall, forthwith upon receipt by such Grantor,
be turned over to the Collateral Agent in the exact form received by such
Grantor (duly endorsed by such Grantor to the Collateral Agent, if required).
All Proceeds received by the Collateral Agent hereunder shall be held by the
Collateral Agent in a collateral account maintained under its sole dominion and
control. All Proceeds while held by the Collateral Agent in a collateral account
(or by such Grantor in trust for the Secured Parties) shall continue to be held
as Collateral for all the Obligations and shall not constitute payment thereof
until applied as provided in Section 6.05.

6.05 Application of Proceeds. At such intervals as may be agreed upon by the
Borrower and the Collateral Agent, or, upon the occurrence and during the
continuance of an Event of Default, at any time at the Collateral Agent’s
election, the Collateral Agent may apply all or any part of the net Proceeds
(after deducting fees and expenses as provided in Section 6.06) constituting
Collateral realized through the exercise by the Collateral Agent of its remedies
hereunder or under any other Loan Document, whether or not held in any
Collateral Account, and any proceeds of the guarantee set forth in Section 2, in
payment of the Obligations in the following order:

First, to each Agent, to pay incurred and unpaid fees and expenses of such Agent
under the Loan Documents;

Second, to the Collateral Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Lenders until the Payment in Full
of the Obligations; and

Third, after the Payment in Full of the Obligations, to the Borrower or to
whomsoever may be lawfully entitled to receive the same.

6.06 Code and Other Remedies. (a) Upon the occurrence and during the continuance
of an Event of Default, the Collateral Agent, on behalf of the Secured Parties,
may exercise, in addition to all other rights and remedies granted to them in
this Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC (whether or not the New York UCC applies to the affected
Collateral) or its rights under any other applicable law or in equity.

 

31



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, upon the occurrence and during
the continuance of an Event of Default, the Collateral Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, license, assign, give option or
options to purchase, or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
any Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. Each Secured Party shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released to the extent
permitted by applicable law. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten days’ notice to such Grantor of the time and
place of any public sale or the time after which any private sale is to be made
may constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. The Collateral Agent may sell the Collateral without giving any
warranties as to the Collateral. The Collateral Agent may specifically disclaim
or modify any warranties of title or the like. This procedure will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral. Each Grantor agrees that it would not be commercially unreasonable
for the Collateral Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets. Each Grantor hereby waives any
claims against the Collateral Agent arising by reason of the fact that the price
at which any Collateral may have been sold at such a private sale was less than
the price which might have been obtained at a public sale, even if the
Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. Each Grantor further agrees, at the
Collateral Agent’s reasonable request, to assemble the Collateral and make it
available to the Collateral Agent at places which the Collateral Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere. The
Collateral Agent shall have the right to enter onto the property where any
Collateral is located and take possession thereof with or without judicial
process.

(b) The Collateral Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 6.06, after deducting all reasonable documented
out-of-pocket expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Secured Parties hereunder,
including reasonable attorneys’ fees and disbursements, to the payment in whole
or in

 

32



--------------------------------------------------------------------------------

part of the Obligations and only after such application and after the payment by
the Collateral Agent of any other amount required by any provision of law,
including Section 9-615(a) of the New York UCC, need the Collateral Agent
account for the surplus, if any, to any Grantor. If the Collateral Agent sells
any of the Collateral upon credit, the Grantor will be credited only with
payments actually made by the purchaser and received by the Collateral Agent and
applied to indebtedness of the purchaser. In the event the purchaser fails to
pay for the Collateral, the Collateral Agent may resell the Collateral and the
Grantor shall be credited with proceeds of the sale. To the extent permitted by
applicable law, each Grantor waives all claims, damages and demands it may
acquire against any Secured Party arising out of the exercise by them of any
rights hereunder.

(c) In the event of any disposition of any of the Intellectual Property
Collateral, the goodwill of the business connected with and symbolized by any
Trademarks subject to such Disposition shall be included, and the applicable
Grantor shall supply the Collateral Agent or its designee with such Grantor’s
know-how and expertise, and with records, documents and things embodying the
same, relating to the manufacture, distribution, advertising and sale of
products or the provision of services relating to such Intellectual Property
Collateral subject to such disposition, and such Grantor’s customer lists
pertaining thereto, subject to appropriate confidentiality undertakings on the
part of any Person receiving such proprietary information.

(d) The Collateral Agent shall have no obligation to marshal any of the
Collateral.

(e) For the purpose of enabling the Collateral Agent, during the continuance of
an Event of Default, to exercise rights and remedies under Sections 6 and 7
hereof at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, and for no other purpose, each Grantor hereby
grants to the Collateral Agent, to the extent assignable, an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to such Grantor), subject, in the case of Trademarks, to sufficient
rights to quality control and inspection in favor of such Grantor to avoid the
risk of invalidation of such Trademarks, to use, assign, license or sublicense
any of the Intellectual Property now owned or hereafter acquired, developed or
created by such Grantor, wherever the same may be located. Such license shall
include access to all media in which any of the licensed items may be recorded
or stored and to all computer programs used for the compilation or printout
hereof.

6.07 Registration Rights.

(a) Reserved.

(b) Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Pledged Equity Interests or the Pledged Debt
Securities, by reason of certain prohibitions contained in the Securities Act
and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges and agrees that any such private sale
may result in prices

 

33



--------------------------------------------------------------------------------

and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Collateral
Agent shall be under no obligation to delay a sale of any of the Pledged Equity
Interests or the Pledged Debt Securities for the period of time necessary to
permit the Issuer thereof to register such securities for public sale under the
Securities Act, or under applicable state securities laws, even if such Issuer
would agree to do so.

(c) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Equity Interests or the Pledged Debt Securities pursuant
to this Section 6.07 valid and binding and in compliance with any and all other
applicable Requirements of Law; provided, that no Grantor shall be required to
cause the registration of Pledged Equity under securities laws.

6.08 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
any Secured Party to collect such deficiency.

6.09 Non-Judicial Enforcement. The Collateral Agent may enforce its rights
hereunder without prior judicial process or judicial hearing, and to the extent
permitted by law, each Grantor expressly waives any and all legal rights which
might otherwise require the Collateral Agent to enforce its rights by judicial
process.

SECTION 7. THE COLLATERAL AGENT

7.01 Collateral Agent’s Appointment as Attorney-in-Fact, etc. (a) Each Grantor
hereby irrevocably constitutes and appoints the Collateral Agent and any officer
or agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, such
appointment being coupled with an interests, for the purpose of carrying out the
terms of this Agreement, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Agreement, and, without limiting the generality
of the foregoing, each Grantor hereby gives the Collateral Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or Contract or
with respect to any other Collateral and file any claim or take any other action
or proceeding in any court of law or equity or otherwise deemed appropriate by
the Collateral Agent for the purpose of collecting any and all such moneys due
under any Receivable or Contract or with respect to any other Collateral
whenever payable;

 

34



--------------------------------------------------------------------------------

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may request to evidence the Secured Parties’ security interest
in such Intellectual Property and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 6.07 or 6.08,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Collateral Agent or as the Collateral Agent shall direct; (2) ask or demand
for, collect, and receive payment of and receipt for, any and all moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral; (3) sign and endorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (4) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (5) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (6) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Collateral Agent may deem appropriate; (7) assign
any Intellectual Property (along with the goodwill of the business to which any
such Intellectual Property pertains), throughout the world for such term or
terms, on such conditions, and in such manner, as the Collateral Agent shall in
its sole discretion determine; and (8) generally, sell, transfer, pledge and
make any agreement with respect to or otherwise deal with any of the Collateral
as fully and completely as though the Collateral Agent were the absolute owner
thereof for all purposes, and do, at the Collateral Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Collateral Agent deems necessary to protect, preserve or realize upon the
Collateral and the Secured Parties’ security interests therein and to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do.

(b) Anything in this Section 7.01 to the contrary notwithstanding, the
Collateral Agent agrees that, except as provided in Section 7.01(c), it will not
exercise any rights under the power of attorney provided for in Section 7.01(a)
unless an Event of Default shall have occurred and be continuing.

(c) If any Grantor or Guarantor fails to perform or comply with any of its
agreements contained herein, the Collateral Agent, at its option, but without
any obligation so to do, may perform or comply, or otherwise cause performance
or compliance, with such agreement; provided, however, that unless an Event of
Default has occurred and is continuing or time is of the essence, the Collateral
Agent shall not exercise this power without first making demand on the Grantor
or Guarantor and the Grantor or Guarantor failing to immediately comply
therewith.

 

35



--------------------------------------------------------------------------------

(d) The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 7.01 shall be payable by such Grantor to
the Collateral Agent on demand.

(e) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.02 Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the New York UCC or otherwise, shall be to
deal with it in the same manner as the Collateral Agent deals with similar
property for its own account. Neither the Collateral Agent, nor any other
Secured Party nor any of their respective officers, directors, partners,
employees, agents, attorneys and other advisors, attorneys-in-fact or affiliates
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Secured Parties
hereunder are solely to protect the Secured Parties’ interests in the Collateral
and shall not impose any duty upon any Secured Party to exercise any such
powers. The Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, partners, employees, agents, attorneys and
other advisors, attorneys-in-fact or affiliates shall be responsible to any
Grantor for any act or failure to act hereunder, except to the extent that any
such act or failure to act is found by a final and non-appealable judgment of a
court of competent jurisdiction to have resulted primarily from their own gross
negligence or willful misconduct in breach of a duty owed to such Grantor.

7.03 Filing of Financing Statements. Each Grantor acknowledges that pursuant to
Section 9-509(b) of the New York UCC and any other applicable law, each Grantor
authorizes the Collateral Agent to file or record financing or continuation
statements, and amendments thereto, and other filing or recording documents or
instruments with respect to the Collateral, without the signature of such
Grantor, in such form and in such offices as the Collateral Agent reasonably
determines appropriate to perfect or maintain the perfection of the security
interests of the Collateral Agent under this Agreement. Each Grantor agrees that
such financing statements may describe the Collateral in the same manner as
described in the Security documents or as “all assets” or “all personal
property,” whether now owned or hereafter existing or acquired or such other
description as the Collateral Agent, in its sole judgment, determines is
reasonably necessary. If permitted by applicable law, a photographic or other
reproduction of this Agreement shall be sufficient as a financing statement or
other filing or recording document or instrument for filing or recording in any
jurisdiction where so permitted.

 

36



--------------------------------------------------------------------------------

7.04 Authority of Collateral Agent. Each Grantor acknowledges that the rights
and responsibilities of the Collateral Agent under this Agreement with respect
to any action taken by the Collateral Agent or the exercise or non-exercise by
the Collateral Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Collateral Agent and the other Secured Parties,
be governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Grantors, the Collateral Agent shall be conclusively
presumed to be acting as agent for the Secured Parties with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

7.05 Appointment of Co-Collateral Agents. At any time or from time to time, in
order to comply with any applicable requirement of law, the Collateral Agent
may, in accordance with the provisions of Article VIII of the Credit Agreement,
appoint another bank or trust company or one of more other Persons, either to
act as co-agent or agents on behalf of the Secured Parties with such power and
authority as may be necessary for the effectual operation of the provisions
hereof and which may be specified in the instrument of appointment (which may,
in the discretion of the Collateral Agent, include provisions for
indemnification and similar protections of such co-agent or separate agent).

SECTION 8. MISCELLANEOUS

8.01 Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except by a written
instrument executed by each affected Grantor and the Collateral Agent, subject
to any consents required under Section 9.08 of the Credit Agreement; provided
that any provision of this Agreement imposing obligations on any Grantor may be
waived by the Collateral Agent in a written instrument executed by the
Collateral Agent.

8.02 Notices. All notices, requests and demands to or upon the Collateral Agent
or any Grantor hereunder shall be effected in the manner provided for in
Section 9.01 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 8.02 (as such schedule may be amended or
supplemented from time to time).

8.03 No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party shall
by any act (except by a written instrument pursuant to Section 8.01), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
such Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

 

37



--------------------------------------------------------------------------------

8.04 Enforcement Expenses; Indemnification. (a) The parties hereto agree that
the Collateral Agent and the other Secured Parties shall be entitled to
reimbursement of their expenses incurred hereunder as provided in and subject to
the caps set forth in Section 9.05 of the Credit Agreement.

(b) Each Grantor agrees to pay, and to hold the Collateral Agent and each other
Secured Party harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement, except Indemnified
Taxes and Other Taxes covered in Section 2.20 of the Credit Agreement.

(c) Each Grantor agrees to pay, and to hold the Collateral Agent and each other
Secured Party harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 9.05 of the Credit
Agreement.

(d) The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Credit Agreement and the other Loan
Documents.

8.05 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Secured
Parties and their successors and assigns; provided that no Grantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Collateral Agent, and any attempted
assignment without such consent shall be null and void.

8.06 Setoff. Upon the occurrence and during the continuance of an Event of
Default, each Secured Party is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Secured Party to or for the credit
or the account of such Grantor, or any part thereof in such amounts as such
Secured Party may elect, against and on account of the obligations and
liabilities of such Grantor to such Secured Party now or hereafter existing
under this Agreement and the other Loan Documents and claims of every nature and
description of such Secured Party against such Grantor, in any currency, whether
arising hereunder, under the Credit Agreement, any other Loan Document or
otherwise, as such Secured Party may elect, whether or not any Secured Party has
made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured. Each Secured Party shall notify such
Grantor promptly of any such setoff and the application made by such Secured
Party of the proceeds thereof, provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of each
Secured Party under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Secured Party may have.

 

38



--------------------------------------------------------------------------------

8.07 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile (or other electronic) transmission shall be as effective as delivery
of a manually signed counterpart of this Agreement.

8.08 Severability. In the event any one or more of the provisions contained in
this Agreement should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

8.09 Section Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

8.10 APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

8.11 Submission to Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

(a) submits, for itself and its property, to the exclusive jurisdiction of any
New York State court or Federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Collateral Agent, the
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against the Borrower, or
its respective properties in the courts of any jurisdiction;

(b) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court;

 

39



--------------------------------------------------------------------------------

(c) consents to service of process in the manner provided for notices in
Section 9.01 of the Credit Agreement. Nothing in this Agreement will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law; and

(d) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

8.12 Acknowledgments. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) no Secured Party has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Grantors, on the one hand, and the
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

8.13 Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 5.12 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

8.14 Termination of Security Interest. (a) Upon the Payment in Full of the
Obligations, the Collateral shall be released from the Liens created hereby, and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Collateral Agent and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors. At the
request and sole expense of any Grantor following any such termination, the
Collateral Agent shall deliver to such Grantor any Collateral held by the
Collateral Agent hereunder, and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.

(b) If any of the Collateral shall be sold or otherwise disposed of by any
Grantor in a transaction permitted by the Credit Agreement, then the Collateral
Agent, at the request and sole expense of such Grantor, shall execute and
deliver to such Grantor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral. At the
request and sole expense of the Borrower, a Guarantor shall be released from its
obligations hereunder in the event that all the Equity Interests in such
Guarantor shall be sold or otherwise disposed of in a transaction permitted by
the Credit Agreement; provided that the Borrower shall have delivered to the
Collateral Agent, at least seven Business Days prior to the date of the proposed
release (or such shorter time as the Collateral Agent may agree), a written
request for such release identifying the relevant Guarantor and the terms of the
relevant sale or other disposition in reasonable detail, including the price
thereof and any expenses incurred in connection therewith, together with a
certification by the Borrower stating that such transaction is in compliance
with the Credit Agreement and the other Loan Documents.

 

40



--------------------------------------------------------------------------------

(c) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement originally filed in connection herewith without the prior written
consent of the Collateral Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the New York UCC.

8.15 WAIVER OF JURY TRIAL. EACH GRANTOR AND THE COLLATERAL AGENT HEREBY WAIVE,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.15.

8.16 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
for liquidation or reorganization, should any Grantor become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of any Grantor’s assets,
and shall continue to be effective or be reinstated, as the case be, if at any
time payments and performance of the Obligations (other than Obligations in
respect of any Specified Hedge Agreement), or any part thereof, is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the Obligations (other than Obligations in respect of
any Specified Hedge Agreement), whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment or performance had not
been made. In the event that any payment, or any part thereof, is rescinded,
reduced, restored or returned, the Obligations shall be reinstated and deemed
reduced only by such amount paid and not so rescinded, reduced, restored or
returned.

[Remainder of page intentionally left blank]

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the day and year
first above written.

 

AAC HOLDINGS, INC., a Nevada corporation   By:  

/s/ Michael T. Cartwright

    Name: Michael T. Cartwright     Title: Chairman and Chief Executive Officer
AMERICAN ADDICTION CENTERS, INC., a Nevada corporation   By:  

/s/ Michael T. Cartwright

    Name: Michael T. Cartwright     Title: Chairman and Chief Executive Officer
FORTERUS HEALTH CARE SERVICES, INC., a Delaware corporation SAN DIEGO ADDICTION
TREATMENT CENTER, INC., a Delaware corporation   By:  

/s/ Michael T. Cartwright

    Name: Michael T. Cartwright     Title: Sole Director and Chairman

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

BHR GREENHOUSE REAL ESTATE, LLC, a texas limited liability company BHR OXFORD
REAL ESTATE, LLC, a Delaware limited liability company GREENHOUSE TREATMENT
CENTER, LLC, a Texas limited liability company CONCORDE TREATMENT CENTER, LLC, a
Nevada limited liability company RECOVERY FIRST OF FLORIDA, LLC, a Delaware
limited liability company RI – CLINICAL SERVICES, LLC, a Delaware limited
liability company NEW JERSEY ADDICTION TREATMENT CENTER, LLC, a Delaware limited
liability company BEHAVIORAL HEALTHCARE REALTY, LLC, a Delaware limited
liability company CONCORDE REAL ESTATE, LLC, a Nevada limited liability company
BHR ALISO VIEJO REAL ESTATE, LLC, a Delaware limited liability company BHR
RINGWOOD REAL ESTATE, LLC, a Delaware limited liability company OXFORD TREATMENT
CENTER, LLC, a Delaware limited liability company SOBER MEDIA GROUP, LLC, a
Delaware limited liability company RIVER OAKS TREATMENT CENTER, LLC, a Delaware
limited liability company LAGUNA TREATMENT HOSPITAL, LLC, a Delaware limited
liability company SOLUTIONS TREATMENT CENTER, LLC, a Delaware limited liability
company TOWNSEND TREATMENT CENTER, LLC, a Delaware limited liability company
OXFORD OUTPATIENT CENTER, LLC, a Delaware limited liability company RUSH MEDICAL
– LAFAYETTE, LLC, a Delaware limited liability company TOWNSEND RECOVERY CENTER
NEW ORLEANS, LLC, a Delaware limited liability company SAGENEX DIAGNOSTICS
LABORATORY, LLC, a Delaware limited liability company   By:  

/s/ Michael T. Cartwright

    Name: Michael T. Cartwright     Title: Sole Manager and Chairman

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

AAC HEALTHCARE NETWORK, INC., a Delaware corporation   By:   AAC Holdings, Inc.,
its sole stockholder   By:  

/s/ Michael T. Cartwright

    Name: Michael T. Cartwright     Title: Chairman and Chief Executive Officer
AAC LAS VEGAS OUTPATIENT CENTER, LLC, a Delaware limited liability company AAC
DALLAS OUTPATIENT CENTER, LLC, a Delaware limited liability company ADDICTION
LABS OF AMERICA, LLC, a Delaware limited liability company   By: American
Addiction Centers, Inc., its sole member   By:  

/s/ Michael T. Cartwright

    Name: Michael T. Cartwright     Title: Chairman and Chief Executive Officer
THE ACADEMY REAL ESTATE, LLC, a Delaware limited liability company   By:
Behavioral Healthcare Realty, LLC, its sole member   By:  

/s/ Michael T. Cartwright

    Name: Michael T. Cartwright     Title: Sole Manager and Chairman

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

RECOVERY BRANDS, LLC, a California limited liability company   By: Referral
Solutions Group, LLC, its sole member   By:  

/s/ Michael T. Cartwright

    Name: Michael T. Cartwright     Title: Sole Manager and Chairman REFERRAL
SOLUTIONS GROUP, LLC, a California limited liability company   By: Sober Media
Group, LLC, its sole member   By:  

/s/ Michael T. Cartwright

    Name: Michael T. Cartwright     Title: Sole Manager and Chairman

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

SAN DIEGO PROFESSIONAL GROUP, P.C., a California professional corporation PALM
BEACH PROFESSIONAL GROUP, PROFESSIONAL CORPORATION, a Florida professional
corporation LAS VEGAS PROFESSIONAL GROUP – CALARCO, P.C., a Nevada professional
corporation GRAND PRAIRIE PROFESSIONAL GROUP, P.A., a Texas professional
association OXFORD PROFESSIONAL GROUP, P.C., a Mississippi professional
corporation PONTCHARTRAIN MEDICAL GROUP, A PROFESSIONAL CORPORATION, a Louisiana
professional corporation   By:  

/s/ Marc A. Calarco, D.O.

    Name: Mark A. Calarco, D.O.     Title: Secretary

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent By  

/s/ Christopher Day

  Name: Christopher Day   Title: Authorized Signatory By  

/s/ Tino Schaufelberger

  Name: Tino Schaufelberger   Title: Authorized Signatory

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Exhibit A to

Guarantee and Collateral Agreement

FORM OF SECURITIES ACCOUNT CONTROL AGREEMENT

This Securities Account Control Agreement, dated as of [            ], 20[    ]
(this “Agreement”), among [            ] (the “Debtor”), Credit Suisse AG, in
its capacity as collateral agent (in such capacity, including any successor
thereto, the “Collateral Agent”) for the Secured Parties under the Credit
Agreement (as defined below) and [            ], in its capacity as a
“securities intermediary” as defined in Section 8-102 of the UCC (in such
capacity, the “Securities Intermediary”). Capitalized terms used but not defined
herein shall have the meaning assigned to such terms in the Credit Agreement,
dated as of June 30, 2017 (as may be amended, restated, replaced, refinanced,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among AAC HOLDINGS, INC., a Nevada corporation (the “Company”), the Lenders from
time to time party thereto, and CREDIT SUISSE AG, as the Administrative Agent
and as the Collateral Agent. All references herein to the “UCC” shall mean the
Uniform Commercial Code as in effect in the State of New York.

Section 1. Priority of Lien. Pursuant to that certain Guarantee and Collateral
Agreement, dated as of June 30, 2017 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Security Agreement”),
among the Company, the other grantors party thereto and the Collateral Agent,
the Debtor has granted a security interest in all of the Debtor’s rights in the
Securities Account referred to in Section 2 to the Collateral Agent. The
Collateral Agent, the Debtor and the Securities Intermediary are entering into
this Agreement to perfect the Collateral Agent’s security interest in such
Securities Account. The Securities Intermediary hereby acknowledges that it has
received notice of the security interest of the Collateral Agent in such
Securities Account and hereby acknowledges and consents to such lien.

Section 2. Establishment of Securities Account. The Securities Intermediary
hereby confirms and agrees that:

(a) The Securities Intermediary has established account number [IDENTIFY ACCOUNT
NUMBER] in the name “[IDENTIFY EXACT TITLE OF ACCOUNT]” (such account and any
successor account, the “Securities Account”) and the Securities Intermediary
shall not change the name or account number of the Securities Account or close
the Securities Account without (i) the prior written consent of the Collateral
Agent and (ii) prior to delivery pursuant to Section 9(a) of a Blocking Notice
delivered by the Collateral Agent, in substantially the form set forth in
Exhibit A (“Blocking Notice”), to the Debtor;

(b) All securities or other property underlying any financial assets credited to
the Securities Account shall be registered in the name of the Securities
Intermediary, indorsed to the Securities Intermediary or in blank or credited to
another securities account maintained in the name of the Securities Intermediary
and in no case will any financial asset credited to the Securities Account be
registered in the name of the Debtor, payable to the order of the Debtor or
specially indorsed to the Debtor except to the extent the foregoing have been
specially indorsed to the Securities Intermediary or in blank;

 

Exhibit A-2



--------------------------------------------------------------------------------

(c) All property delivered to the Securities Intermediary pursuant to the
Security Agreement will be promptly credited to the Securities Account; and

(d) The Securities Account is a “securities account” within the meaning of
Section 8-501 of the UCC.

Section 3. “Financial Assets” Election. The Securities Intermediary hereby
agrees that each item of property (including, without limitation, any investment
property, financial asset, security, instrument, general intangible or cash)
credited to the Securities Account shall be treated as a “financial asset”
within the meaning of Section 8-102(a)(9) of the UCC.

Section 4. Control of the Securities Account. Notwithstanding anything to the
contrary contained herein, if at any time upon the occurrence and during the
continuance of an Event of Default, the Securities Intermediary shall receive
any order from the Collateral Agent directing transfer or redemption of any
financial asset relating to the Securities Account, the Securities Intermediary
shall comply with such entitlement order without further consent by the Debtor
or any other Person. The Securities Intermediary shall comply with entitlement
orders from the Debtor directing transfer or redemption of any financial asset
relating to the Securities Account until such time as the Securities
Intermediary has received a Blocking Notice delivered pursuant to Section 9(a).
Until such time as the Securities Intermediary has received a Blocking Notice
delivered under Section 9(a), the Securities Intermediary shall be entitled to
distribute to the Debtor all income on the financial assets in the Securities
Account. If the Debtor is otherwise entitled to issue entitlement orders and
such orders conflict with any entitlement order issued by the Collateral Agent,
the Securities Intermediary shall follow the orders issued by the Collateral
Agent.

Section 5. Subordination of Lien; Waiver of Set-Off. In the event that the
Securities Intermediary has or subsequently obtains by agreement, by operation
of law or otherwise a security interest in the Securities Account or any
security entitlement credited thereto, the Securities Intermediary hereby agrees
that such security interest shall be subordinate to the security interest of the
Collateral Agent. The financial assets and other items deposited to the
Securities Account will not be subject to deduction, set-off, banker’s lien, or
any other right in favor of any Person other than the Collateral Agent (except
that the Securities Intermediary may set off (i) all amounts due to the
Securities Intermediary in respect of customary fees and expenses for the
routine maintenance and operation of the Securities Account and (ii) the face
amount of any checks which have been credited to such Securities Account but are
subsequently returned unpaid because of uncollected or insufficient funds).

Section 6. Choice of Law. This Agreement and the Securities Account shall each
be governed by the laws of the State of New York. Regardless of any provision in
any other agreement, for purposes of the UCC, New York shall be deemed to be the
Securities Intermediary’s jurisdiction (within the meaning of Section 8-110 of
the UCC) and the Securities Account (as well as the securities entitlements
related thereto) shall be governed by the laws of the State of New York. The
parties hereby agree that the law in force in the State of New York is
applicable to all issues specified in Article 2(1) of the Hague Securities
Convention.

 

Exhibit A-3



--------------------------------------------------------------------------------

Section 7. Conflict with Other Agreements.

(a) In the event of any conflict between this Agreement (or any portion thereof)
and any other agreement now existing or hereafter entered into, the terms of
this Agreement shall prevail.

(b) No amendment or modification of this Agreement or waiver of any right
hereunder shall be binding on any party hereto unless it is in writing and is
signed by all of the parties hereto.

(c) The Securities Intermediary hereby confirms and agrees that:

(i) There are no other control agreements entered into between the Securities
Intermediary and the Debtor with respect to the Securities Account;

(ii) It has not entered into, and until the termination of this Agreement, will
not enter into, any agreement with any other Person relating to the Securities
Account and/or any financial assets credited thereto pursuant to which it has
agreed to comply with entitlement orders (as defined in Section 8-102(a)(8) of
the UCC) of such other Person; and

(iii) It has not entered into, and until the termination of this Agreement, will
not enter into, any agreement with the Debtor or either Collateral Agent
purporting to limit or condition the obligation of the Securities Intermediary
to comply with entitlement orders as set forth in Section 4.

Section 8. Adverse Claims. Except for the claims and interest of the Collateral
Agents and of the Debtor in the Securities Account, the Securities Intermediary
does not know of any claim to, or interest in, the Securities Account or in any
“financial asset” (as defined in Section 8-102(a) of the UCC) credited thereto.
If any Person asserts any lien, encumbrance or adverse claim (including any
writ, garnishment, judgment, warrant of attachment, execution or similar
process) against the Securities Account or in any financial asset carried
therein, the Securities Intermediary will promptly notify in writing the
Collateral Agent and the Debtor thereof.

Section 9. Maintenance of Securities Account. In addition to, and not in lieu
of, the obligation of the Securities Intermediary to honor entitlement orders as
agreed in Section 4, the Securities Intermediary agrees to maintain the
Securities Account as follows:

(a) Blocking Notice. If at any time upon the occurrence and during the
continuance of an Event of Default the Collateral Agent delivers to the
Securities Intermediary a Blocking Notice in substantially the form set forth in
Exhibit A, the Securities Intermediary agrees that after receipt of such notice,
it will cease to follow any instruction with respect to the Securities Account
from the Debtor.

 

Exhibit A-4



--------------------------------------------------------------------------------

(b) Voting Rights. Until such time as the Securities Intermediary receives a
Blocking Notice pursuant to Section 9(a), the Debtor shall direct the Securities
Intermediary with respect to the voting of any financial assets credited to the
Securities Account.

(c) Permitted Investments. Until such time as the Securities Intermediary
receives a Blocking Notice signed by the Collateral Agent, the Debtor shall
direct the Securities Intermediary with respect to the selection of investments
to be made for the Securities Account.

(d) Statements and Confirmations. The Securities Intermediary will promptly send
copies of all statements, confirmations and other correspondence concerning the
Securities Account and/or any financial assets credited thereto simultaneously
to each of the Debtor and the Collateral Agent at the address set forth in
Section 13.

(e) Tax Reporting. All items of income, gain, expense and loss recognized in the
Securities Account shall be reported to the Internal Revenue Service and all
state and local taxing authorities under the name and taxpayer identification
number of the Debtor.

Section 10. Representations, Warranties and Covenants of the Securities
Intermediary. The Securities Intermediary hereby makes the following
representations, warranties and covenants:

(a) The Securities Intermediary has an office in the United States which is
engaged in the business or other regular activity of maintaining securities
accounts;

(a) The Securities Account has been established as set forth in Section 1 and
will be maintained in the manner set forth herein until termination of this
Agreement; and

(b) This Agreement is the valid and legally binding obligation of the Securities
Intermediary enforceable against the Securities Intermediary in accordance with
its terms.

Section 11. Indemnification of Securities Intermediary. The Debtor and the
Collateral Agent hereby agree that (a) the Securities Intermediary is released
from any and all liabilities to the Debtor and the Collateral Agent arising from
the terms of this Agreement and the compliance in good faith of the Securities
Intermediary with the terms hereof, except to the extent that such liabilities
arise from the Securities Intermediary’s gross negligence, bad faith or willful
misconduct and (b) the Debtor, its successors and assigns shall at all times
indemnify and save harmless the Securities Intermediary from and against any and
all losses, claims, damages, liabilities and related expenses, including
reasonable documented counsel fees, charges and disbursements (other than the
allocated costs of internal counsel) arising out of the terms of this Agreement
or the compliance in good faith of the Securities Intermediary with the terms
hereof; provided that such indemnity shall not be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted primarily from the gross negligence, bad faith or willful misconduct of
the Securities Intermediary, until the termination of this Agreement.

 

Exhibit A-5



--------------------------------------------------------------------------------

Section 12. Successors; Assignment. The terms of this Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
successors or heirs and personal representatives who obtain such rights solely
by operation of law. The Collateral Agent may assign its rights hereunder only
with the express written consent of the Securities Intermediary and by sending
written notice of such assignment to the Debtor.

Section 13. Notices. Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) Business Days after being sent by certified or registered
United States mail, return receipt requested, postage prepaid, addressed to the
party at the address set forth below.

 

Debtor:    [            ]    [Address]    Attention: [            ]   
Telecopier: [            ]    with a copy to:    Attention: Chief Financial
Officer    Telecopier: [            ]   

Telephone No.: [            ]

 

with a copy to:

 

   [Counsel for Debtor]    [Address]    Attention: [            ]    Telecopier:
[            ]    Telephone No.: [            ] Collateral Agent:    CREDIT
SUISSE AG    Eleven Madison Avenue, 9th Floor    New York, NY 10010   
Attention: Loan Operations – Boutique Management    Tel: (212) 538-6106   
Facsimile No.: (212) 325-8315    E-mail: list.ops-collateral@credit-suisse.com
Securities Intermediary:    [Address]    Attention: [            ]   
Telecopier: [            ]

Any party may change its address for notices in the manner set forth above.

 

Exhibit A-6



--------------------------------------------------------------------------------

Section 14. Termination. The obligations of the Securities Intermediary to the
Collateral Agent pursuant to this Agreement shall continue in effect until the
security interest of the Collateral Agent in the Securities Account has been
terminated pursuant to the terms of the Security Agreement and the Collateral
Agent has notified the Securities Intermediary of such termination in writing.
The Collateral Agent agrees to provide a Notice of Termination in substantially
the form of Exhibit B to the Securities Intermediary upon the termination of the
Collateral Agent’s security interest in the Securities Account pursuant to the
terms of the Security Agreement. The termination of this Agreement shall not
terminate the Securities Account or alter the obligations of the Securities
Intermediary to the Debtor pursuant to any other agreement with respect to the
Securities Account.

Section 15. Modification. This Agreement shall only be modified or amended by
written agreement of all of the parties hereto evidencing such modification or
amendment.

Section 16. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile (or other electronic) transmission shall be as effective as delivery
of a manually signed counterpart of this Agreement.

 

Exhibit A-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Account
Control Agreement to be executed as of the date first above written by their
respective officers thereunto duly authorized.

 

[DEBTOR]

By:  

 

Name:   Title:  

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Collateral Agent

By:  

 

Name:   Title:  

By:  

 

Name:   Title:  

[NAME OF SECURITIES INTERMEDIARY],

as Securities Intermediary

By:  

 

Name:   Title:  

 

Exhibit A-8



--------------------------------------------------------------------------------

Exhibit A to

Securities Account Control Agreement

CREDIT SUISSE AG

Eleven Madison Avenue

New York, New York 10010

[Date]

[Name and Address of Securities Intermediary]

Attention:

 

  Re: Blocking Notice

Ladies and Gentlemen:

As referenced in the Securities Account Control Agreement, dated as of
[            ], 20[    ], among [NAME OF THE DEBTOR] (the “Debtor”), you and the
undersigned (a copy of which is attached), we hereby give you notice of our sole
control over securities account number [            ] (the “Securities Account”)
and all financial assets credited thereto. You are hereby instructed not to
accept any direction, instructions or entitlement orders with respect to the
Securities Account or the financial assets credited thereto from any Person
other than the undersigned, unless otherwise ordered by a court of competent
jurisdiction.

You are instructed to deliver a copy of this notice by facsimile (or other
electronic) transmission to the Debtor.

 

Very truly yours, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent

By:  

 

Name:   Title:  

By:  

 

Name:   Title:  

 

cc: [NAME OF THE DEBTOR]

Exhibit 1 to Securities Account Control Agreement



--------------------------------------------------------------------------------

Exhibit B to

Securities Account Control Agreement

CREDIT SUISSE AG

Eleven Madison Avenue

New York, New York 10010

[Date]

[Name and Address of Securities Intermediary]

Attention:

 

  Re: Termination of Securities Account Control Agreement

You are hereby notified that the Securities Account Control Agreement, dated as
of [            ], 20[    ], among you, [NAME OF THE DEBTOR] and the undersigned
(a copy of which is attached) is terminated and you have no further obligations
to the undersigned pursuant to such Agreement. Notwithstanding any previous
instructions to you, you are hereby instructed to accept all future directions
with respect to account number(s) [            ] from [NAME OF THE DEBTOR]. This
notice terminates any obligations you may have to the undersigned with respect
to such account, however nothing contained in this notice shall alter any
obligations which you may otherwise owe to [NAME OF THE DEBTOR] pursuant to any
other agreement.

You are instructed to deliver a copy of this notice by facsimile (or other
electronic) transmission to the Debtor.

 

Very truly yours, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent

By:  

 

Name:   Title:  

By:  

 

Name:   Title:  

Exhibit B to Securities Account Control Agreement



--------------------------------------------------------------------------------

Exhibit B to

Guarantee and Collateral Agreement

FORM OF DEPOSIT ACCOUNT CONTROL AGREEMENT

This Deposit Account Control Agreement, dated as of [            ], 20[    ]
(this “Agreement”), among [            ] (the “Debtor”), Credit Suisse AG, in
its capacity as collateral agent (in such capacity, including any successor
thereto, the “Collateral Agent”) for the Secured Parties under the Credit
Agreement (as defined below) and [            ], in its capacity as a “bank” as
defined in Section 9-102 of the UCC (in such capacity, the “Financial
Institution”). Capitalized terms used but not defined herein shall have the
meaning assigned to such terms in the Credit Agreement, dated as of June 30,
2017 (as may be amended, restated, replaced, refinanced, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among AAC
Holdings, Inc., a Nevada corporation (the “Company”), the Lenders from time to
time party thereto, and CREDIT SUISSE AG, as the Administrative Agent and as the
Collateral Agent. All references herein to the “UCC” shall mean the Uniform
Commercial Code as in effect in the State of New York.

Section 1. Priority of Lien. Pursuant to that certain Guarantee and Collateral
Agreement, dated as of June 30, 2017 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Security Agreement”),
among the Company, the other grantors party thereto and the Collateral Agent,
the Debtor has granted a security interest in all of the Debtor’s rights in the
Deposit Account referred to in Section 2 to the Collateral Agent. The Collateral
Agent, the Debtor and the Financial Institution are entering into this Agreement
to perfect the Collateral Agent’s security interest in such Deposit Account. The
Financial Institution hereby acknowledges that it has received notice of the
security interest of the Collateral Agent in such Deposit Account and hereby
acknowledges and consents to such lien.

Section 2. Establishment of Deposit Account. The Financial Institution hereby
confirms and agrees that:

(a) The Financial Institution has established account number [IDENTIFY ACCOUNT
NUMBER] in the name “[IDENTIFY EXACT TITLE OF ACCOUNT]” (such account and any
successor account, the “Deposit Account”) and the Financial Institution shall
not change the name or account number of the Deposit Account or close the
Deposit Account without the prior written consent of (i) the Collateral Agent
and (ii) prior to delivery pursuant to Section 8(a) of a Blocking Notice
delivered by the Collateral Agent in substantially the form set forth in Exhibit
A (“Blocking Notice”), the Debtor; and

(b) The Deposit Account is a “deposit account” within the meaning of
Section 9-102(a)(29) of the UCC.

 

Exhibit B-1



--------------------------------------------------------------------------------

Section 3. Control of the Deposit Account. Notwithstanding anything to the
contrary contained herein, if at any time upon the occurrence and during the
continuance of an Event of Default, the Financial Institution shall receive any
instructions originated by the Collateral Agent directing the disposition of
funds in the Deposit Account, the Financial Institution shall comply with such
instructions without further consent by the Debtor or any other Person. The
Financial Institution shall comply with instructions from the Debtor directing
the disposition of funds in the Deposit Account until such time as the Financial
Institution has received a Blocking Notice delivered pursuant to Section 8(a).
If the Debtor is otherwise entitled to issue instructions directing the
disposition of funds in the Deposit Account and such instructions conflict with
any instructions issued by the Collateral Agent, the Financial Institution shall
follow the instructions issued by the Collateral Agent.

Section 4. Subordination of Lien; Waiver of Set-Off. In the event that the
Financial Institution has or subsequently obtains by agreement, by operation of
law or otherwise a security interest in the Deposit Account or any funds
credited thereto, the Financial Institution hereby agrees that such security
interest shall be subordinate to the security interest of the Collateral Agent.
Money and other items credited to the Deposit Account will not be subject to
deduction, set-off, banker’s lien, or any other right in favor of any Person
other than the Collateral Agent (except that the Financial Institution may set
off (i) all amounts due to the Financial Institution in respect of customary
fees and expenses for the routine maintenance and operation of the Deposit
Account and (ii) the face amount of any checks which have been credited to such
Deposit Account but are subsequently returned unpaid because of uncollected or
insufficient funds).

Section 5. Choice of Law. This Agreement and the Deposit Account shall each be
governed by the laws of the State of New York. Regardless of any provision in
any other agreement, for purposes of the UCC, New York shall be deemed to be the
Financial Institution’s jurisdiction (within the meaning of Section 9-304 of the
UCC) and the Deposit Account shall be governed by the laws of the State of New
York.

Section 6. Conflict with Other Agreements.

(a) In the event of any conflict between this Agreement (or any portion thereof)
and any other agreement now existing or hereafter entered into, the terms of
this Agreement shall prevail.

(b) No amendment or modification of this Agreement or waiver of any right
hereunder shall be binding on any party hereto unless it is in writing and is
signed by all of the parties hereto.

(c) The Financial Institution hereby confirms and agrees that:

(i) There are no other agreements entered into between the Financial Institution
and the Debtor with respect to the Deposit Account;

 

Exhibit B-2



--------------------------------------------------------------------------------

(ii) It has not entered into, and until the termination of this Agreement, will
not enter into, any agreement with any other Person relating the Deposit Account
and/or any funds credited thereto pursuant to which it has agreed to comply with
instructions originated by such Person as contemplated by Section 9-104 of the
UCC; and

(iii) It has not entered into, and until the termination of this Agreement, will
not enter into, any agreement with the Debtor or the Collateral Agent purporting
to limit or condition the obligation of the Financial Institution to comply with
instructions orders as set forth in Section 3.

Section 7. Adverse Claims. Except for the lien, claim, interest and encumbrance
of the Collateral Agent in the Deposit Account, the Financial Institution does
not know of any other liens, claims, interests or encumbrances in, the Deposit
Account or in any “funds” (as defined in Section 9-104 of the UCC) credited
thereto. If any person asserts any lien, encumbrance or adverse claim (including
any writ, garnishment, judgment, warrant of attachment, execution or similar
process) against the Deposit Account, the Financial Institution will promptly
notify in writing the Collateral Agent and the Debtor thereof.

Section 8. Maintenance of Deposit Account. In addition to, and not in lieu of,
the obligation of the Financial Institution to honor instructions as set forth
in Section 3, the Financial Institution agrees to maintain the Deposit Account
as follows:

(a) Blocking Notice. If at any time upon the occurrence and during the
continuance of an Event of Default, the Collateral Agent delivers to the
Financial Institution a Blocking Notice in substantially the form set forth in
Exhibit A, the Financial Institution agrees that after receipt of such notice,
it will cease to follow any instruction with respect to the Deposit Account from
the Debtor.

(b) Withdrawal Requests. Until such time as the Financial Institution receives a
Blocking Notice pursuant to Section 8(a), the Debtor may request withdrawal of,
or transfer of, funds or property from the Deposit Account.

(b) Statements and Confirmations. The Financial Institution will promptly send
copies of all statements, confirmations and other correspondence concerning the
Deposit Account simultaneously to each of the Debtor and the Collateral Agent at
the address for each set forth in Section 11.

(b) Tax Reporting. All interest, if any, relating to the Deposit Account, shall
be reported to the Internal Revenue Service and all state and local taxing
authorities under the name and taxpayer identification number of the Debtor.

Section 9. Representations, Warranties and Covenants of the Financial
Institution. The Financial Institution hereby makes the following
representations, warranties and covenants:

(a) The Deposit Account has been established as set forth in Section 1 and will
be maintained in the manner set forth herein until termination of this
Agreement; and

 

Exhibit B-3



--------------------------------------------------------------------------------

(b) This Agreement is the valid and legally binding obligation of the Financial
Institution enforceable against the Securities Intermediary in accordance with
its terms.

Section 10. Indemnification of Financial Institution. The Debtor and the
Collateral Agent hereby agree that (a) the Financial Institution is released
from any and all liabilities to the Debtor and the Collateral Agent arising from
the terms of this Agreement and the compliance in good faith of the Financial
Institution with the terms hereof, except to the extent that such liabilities
arise from the Financial Institution’s gross negligence, bad faith or willful
misconduct and (b) the Debtor, its successors and assigns shall at all times
indemnify and save harmless the Financial Institution from and against any and
all losses, claims, damages, liabilities and related expenses, including
reasonable documented counsel fees, charges and disbursements (other than the
allocated costs of internal counsel) arising out of the terms of this Agreement
or the compliance in good faith of the Financial Institution with the terms
hereof; provided that such indemnity shall not be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted primarily from the gross negligence, bad faith or willful misconduct of
the Financial Institution, until the termination of this Agreement.

Section 11. Successors; Assignment. The terms of this Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
successors or heirs and personal representatives who obtain such rights solely
by operation of law. The Collateral Agent may assign its rights hereunder only
with the express written consent of the Financial Institution and by sending
written notice of such assignment to the Debtor.

Section 12. Notices. Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) Business Days after being sent by certified or registered
United States mail, return receipt requested, postage prepaid, addressed to the
party at the address set forth below.

 

Debtor:    [            ]    [Address]    Attention: [            ]   
Telecopier: [            ]    with a copy to:    Attention: Chief Financial
Officer    Telecopier: [            ]    Telephone No.: [            ]

 

Exhibit B-4



--------------------------------------------------------------------------------

   with a copy to:    [Counsel for Debtor]    [Address]    Attention:
[            ]    Telecopier: [            ]    Telephone No.: [            ]
Collateral Agent:    CREDIT SUISSE AG    Eleven Madison Avenue, 9th Floor    New
York, NY 10010    Attention: Loan Operations – Boutique Management    Tel:
(212) 538-6106    Facsimile No.: (212) 325-8315    E-mail:
list.ops-collateral@credit-suisse.com Financial Institution:    [Address]   
Attention: [            ]    Telecopier: [            ]

Any party may change its address for notices in the manner set forth above.

Section 13. Termination. The obligations of the Financial Institution to the
Collateral Agent pursuant to this Agreement shall continue in effect until the
security interest of the Collateral Agent in the Deposit Account has been
terminated pursuant to the terms of the Security Agreement and the Collateral
Agent has notified the Financial Institution of such termination in writing. The
Collateral Agent agrees to provide Notice of Termination in substantially the
form of Exhibit B to the Financial Institution upon the termination of the
Collateral Agent’s security interest in the Deposit Account pursuant to the
terms of the Security Agreement. The termination of this Agreement shall not
terminate the Deposit Account or alter the obligations of the Financial
Institution to the Debtor pursuant to any other agreement with respect to the
Deposit Account.

Section 14. Modification. This Agreement shall only be modified or amended by
written agreement of all of the parties hereto evidencing such modification or
amendment.

Section 15. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile (or other electronic) transmission shall be as effective as delivery
of a manually signed counterpart of this Agreement.

 

Exhibit B-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Deposit Account Control
Agreement to be executed as of the date first above written by their respective
officers thereunto duly authorized.

 

[DEBTOR]

By:  

 

Name:   Title:  

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent

By:  

 

Name:   Title:  

By:  

 

Name:   Title:  

[NAME OF FINANCIAL INSTITUTION], as Financial Institution

By:  

 

Name:   Title:  

 

Exhibit B-6



--------------------------------------------------------------------------------

Exhibit A to

Deposit Account Control Agreement

CREDIT SUISSE AG

Eleven Madison Avenue

New York, New York 10010

[Date]

[Name and Address of Financial Institution]

Attention:

 

  Re: Blocking Notice

Ladies and Gentlemen:

As referenced in the Deposit Account Control Agreement, dated as of
[            ], 20[    ], among [NAME OF THE DEBTOR] (the “Debtor”), you and the
undersigned (a copy of which is attached), we hereby give you notice of our sole
control over deposit account number [            ] (the “Deposit Account”) and
all funds deposited therein and financial assets credited thereto. You are
hereby instructed not to accept any direction, instructions or entitlement
orders with respect to the Deposit Account or the funds deposited therein or
financial assets credited thereto from any Person other than the undersigned,
unless otherwise ordered by a court of competent jurisdiction.

You are instructed to deliver a copy of this notice by facsimile (or other
electronic) transmission to the Debtor.

 

Very truly yours,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent

By:  

 

Name:   Title:  

By:  

 

Name:   Title:  

cc: [NAME OF THE DEBTOR]

Exhibit A to Deposit Account Control Agreement



--------------------------------------------------------------------------------

Exhibit B to

Deposit Account Control Agreement

CREDIT SUISSE AG

Eleven Madison Avenue

New York, New York 10010

[Date]

[Name and Address of Financial Institution]

Attention:

 

  Re: Termination of Deposit Account Control Agreement

You are hereby notified that the Deposit Account Control Agreement, dated as of
[            ], 20[    ], among [NAME OF THE DEBTOR], you and the undersigned (a
copy of which is attached) is terminated and you have no further obligations to
the undersigned pursuant to such Agreement. Notwithstanding any previous
instructions to you, you are hereby instructed to accept all future directions
with respect to account number(s) [            ] from [NAME OF THE DEBTOR]. This
notice terminates any obligations you may have to the undersigned with respect
to such account, however nothing contained in this notice shall alter any
obligations which you may otherwise owe to [NAME OF THE DEBTOR] pursuant to any
other agreement.

You are instructed to deliver a copy of this notice by facsimile (or other
electronic) transmission to the Debtor.

 

Very truly yours, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent

By:  

 

Name:   Title:  

By:  

 

Name:   Title:  

Exhibit B to Deposit Account Control Agreement



--------------------------------------------------------------------------------

Exhibit C

to Guarantee and Collateral Agreement

This TRADEMARK SECURITY AGREEMENT, dated as of June 30, 2017 (as it may be
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made by the entities identified as grantors on the signature
pages hereto (collectively, the “Grantors”) in favor of CREDIT SUISSE AG, as
collateral agent for the Secured Parties (in such capacity, together with its
successors and permitted assigns, the “Collateral Agent”).

WHEREAS, the Grantors are party to a Guarantee and Collateral Agreement, dated
as of June 30, 2017 (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Guarantee and Collateral Agreement”), between
each of the Grantors and the other grantors party thereto and the Collateral
Agent pursuant to which the Grantors granted a security interest to the
Collateral Agent in the Trademark Collateral (as defined below) and are required
to execute and deliver this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. DEFINED TERMS

Unless otherwise defined herein, terms defined in the Guarantee and Collateral
Agreement and used herein have the meaning given to them in the Guarantee and
Collateral Agreement.

SECTION 2. GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL

SECTION 2.1 Grant of Security. Each Grantor hereby pledges, assigns, transfers
and grants to the Collateral Agent, for the ratable benefit of the Secured
Parties, a security interest in all of the following property, in each case,
wherever located and now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Trademark Collateral”) as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:

(a) all trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade dress, service marks, certification marks,
collective marks, logos, designs and other source or business identifiers, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country, union of countries, or any political subdivision of any of the
foregoing, or otherwise, and all common-law rights related thereto, including
any of the foregoing listed in Schedule A, (ii) the right to, and to obtain, all
renewals thereof, (iii) the goodwill

 

Exhibit C-1



--------------------------------------------------------------------------------

of the business connected with the use of and symbolized by the foregoing,
(iv) general intangibles of a like nature, (v) the right to sue or otherwise
recover for past, present and future infringement, dilution or other violation
of any of the foregoing or for any injury to goodwill, and all Proceeds of the
foregoing, including license fees, royalties, income, payments, claims, damages
and proceeds of suit, and (vi) all other rights accruing thereunder or
pertaining thereto throughout the world (collectively, “Trademarks”); and

(b) all agreements, licenses and covenants providing for the granting of any
right in or to any Trademark, or otherwise providing for a covenant not to sue
for infringement, dilution or other violation of any Trademark (collectively,
“Trademark Agreements”).

SECTION 2.2 Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Trademark Collateral include or the security
interest granted under Section 2.1 hereof attach to any “intent-to-use”
application for registration of a Trademark filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, solely to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
any registration that issues from such intent-to-use application under
applicable federal law.

SECTION 3. Guarantee and collateral Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Guarantee and Collateral Agreement, and the
Grantors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Trademark
Collateral made and granted hereby are more fully set forth in the Guarantee and
Collateral Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. In the event that any provision
of this Agreement is deemed to conflict with the Guarantee and Collateral
Agreement, the provisions of the Guarantee and Collateral Agreement shall
control.

SECTION 4. Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF LAW
RELATING TO

 

Exhibit C-2



--------------------------------------------------------------------------------

THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE SECURITY
INTEREST).

SECTION 5. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

Exhibit C-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR]       By:    

 

  Name:   Title:

 

Exhibit C-4



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN

ISLANDS BRANCH,

as Collateral Agent

      By:    

 

  Name:   Title:       By:    

 

  Name:   Title:

 

Exhibit C-5



--------------------------------------------------------------------------------

SCHEDULE A

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND APPLICATIONS

 

Mark

  

Serial No.

  

Filing Date

  

Registration No.

  

Registration Date

                                                           

TRADEMARK AGREEMENTS

 

Exhibit C-6



--------------------------------------------------------------------------------

Exhibit D

to Guarantee and Collateral Agreement

FORM OF PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT, dated as of [                    ], 20[        ]
(as it may be amended, restated, supplemented or otherwise modified from time to
time, this “Agreement”), is made by the entities identified as grantors on the
signature pages hereto (collectively, the “Grantors”) in favor of CREDIT SUISSE
AG, as collateral agent for the Secured Parties (in such capacity, together with
its successors and permitted assigns, the “Collateral Agent”).

WHEREAS, the Grantors are party to a Guarantee and Collateral Agreement, dated
as of June 30, 2017 (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Guarantee and Collateral Agreement”), between
each of the Grantors and the other grantors party thereto and the Collateral
Agent pursuant to which the Grantors granted a security interest to the
Collateral Agent in the Patent Collateral (as defined below) and are required to
execute and deliver this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

SECTION. 1. DEFINED TERMS

Unless otherwise defined herein, terms defined in the Guarantee and Collateral
Agreement and used herein have the meaning given to them in the Guarantee and
Collateral Agreement.

SECTION 2. GRANT OF SECURITY INTEREST

Each Grantor hereby pledges, assigns, transfers and grants to the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
all of the following property, in each case, wherever located and now owned or
at any time hereafter acquired by such Grantor or in which such Grantor now has
or at any time in the future may acquire any right, title or interest
(collectively, the “Patent Collateral”) as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of such Grantor’s Obligations:

(a) all letters of patent of the United States, any other country, union of
countries or any political subdivision of any of the foregoing, all
reexaminations, reissues and extensions thereof, including any of the foregoing
listed in Schedule A, (ii) all applications for letters of patent of the United
States or any other country or union of countries or any political subdivision
of any of the foregoing and all divisionals, continuations and
continuations-in-part thereof, including any of the foregoing listed in Schedule
A, (iii) all rights to, and to obtain, any reissues or extensions of the
foregoing, (iv) all Proceeds of the foregoing, including license fees,
royalties, income, payments, claims, damages and proceeds of suit

 

Exhibit D-1



--------------------------------------------------------------------------------

now or hereafter due and/or payable with respect thereto, (v) the right to sue
or otherwise recover for any past, present and future infringement or other
violation thereof, and (vi) all other rights accruing thereunder or pertaining
thereto throughout the world (collectively, “Patents”); and

(b) all agreements, licenses and covenants providing for the granting of any
right in or to any Patent, or otherwise providing for a covenant not to sue for
infringement or other violation of any Patent, including those in which a
Grantor is a licensor or licensee thereunder (collectively, “Patent
Agreements”).

SECTION 3. GUARANTEE AND COLLATERAL AGREEMENT

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Guarantee and Collateral Agreement, and the
Grantors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Patent Collateral
made and granted hereby are more fully set forth in the Guarantee and Collateral
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Agreement is deemed to conflict with the Guarantee and Collateral Agreement, the
provisions of the Guarantee and Collateral Agreement shall control.

SECTION 4. Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF LAW
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST).

SECTION 5. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

EXHIBIT D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR]       By:    

 

  Name:   Title:

 

EXHIBIT D-3



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN

ISLANDS BRANCH,

as Collateral Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

EXHIBIT D-4



--------------------------------------------------------------------------------

SCHEDULE A

to

PATENT SECURITY AGREEMENT

PATENTS AND PATENT APPLICATIONS

 

Title

  

Application No.

  

Filing Date

  

Patent No.

  

Issue Date

PATENT AGREEMENTS

EXHIBIT D-5



--------------------------------------------------------------------------------

Exhibit E

to Guarantee and Collateral Agreement

FORM OF COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT, dated as of [                    ],
20[        ] (as it may be amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”), is made by the entities identified as
grantors on the signature pages hereto (collectively, the “Grantors”) in favor
of CREDIT SUISSE AG, as collateral agent for the Secured Parties (in such
capacity, together with its successors and permitted assigns, the “Collateral
Agent”).

WHEREAS, the Grantors are party to a Guarantee and Collateral Agreement, dated
as of June 30, 2017 (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Guarantee and Collateral Agreement”), between
each of the Grantors and the other grantors party thereto and the Collateral
Agent pursuant to which the Grantors granted a security interest to the
Collateral Agent in the Copyright Collateral (as defined below) and are required
to execute and deliver this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms

Unless otherwise defined herein, terms defined in the Guarantee and Collateral
Agreement and used herein have the meaning given to them in the Guarantee and
Collateral Agreement.

SECTION 2. Grant of Security Interest

Each Grantor hereby pledges, assigns, transfers and grants to the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
all of the following property, in each case, wherever located and now owned or
at any time hereafter acquired by such Grantor or in which such Grantor now has
or at any time in the future may acquire any right, title or interest
(collectively, the “Copyright Collateral”) as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of such Grantor’s Obligations:

(a) all copyrights arising under the laws of the United States, any other
country, or union of countries, or any political subdivision of any of the
foregoing, whether registered or unregistered and whether published or
unpublished (including the registered copyrights and applications listed in
Schedule A), all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Copyright Office, (ii) the right to, and to obtain, all
extensions and renewals thereof, and the right to sue or otherwise recover for
past, present and future infringements or other violations of any of the
foregoing and (iii) all Proceeds of the foregoing, including license fees,
royalties, income, payments, claims, damages, and proceeds of suit, and (iv) all
other rights accruing thereunder or pertaining thereto throughout the world
(collectively, “Copyrights”); and

 

 

Exhibit E-1



--------------------------------------------------------------------------------

(b) any and all agreements, licenses and covenants providing for the granting of
any exclusive right to such Grantor in or to any registered Copyright and the
right to sue or otherwise recover for past, present and future infringement or
other violation or impairment thereof, including the right to receive all
Proceeds therefrom, including without limitation license fees, royalties,
income, payments, claims, damages and proceeds of suit, now or hereafter due
and/or payable with respect thereto (collectively, “Copyright Agreements”).

SECTION 3. guarantee and collateral Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Guarantee and Collateral Agreement, and the
Grantors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Copyright
Collateral made and granted hereby are more fully set forth in the Guarantee and
Collateral Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. In the event that any provision
of this Agreement is deemed to conflict with the Guarantee and Collateral
Agreement, the provisions of the Guarantee and Collateral Agreement shall
control.

SECTION 4. Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF LAW
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST).

SECTION 5. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

Exhibit E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR]         By:                                                  
        Name:         Title:

 

Exhibit E-3



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

Exhibit E-4



--------------------------------------------------------------------------------

SCHEDULE A

to

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS AND APPLICATIONS

 

Title

  

Application No.

  

Filing Date

  

Registration No.

  

Registration Date

COPYRIGHT AGREEMENTS

 

Description of Copyright License

  

Name of Licensor

  

Registration Number of underlying Copyright

 

Exhibit E-5



--------------------------------------------------------------------------------

Exhibit F to

First Lien Guarantee and Collateral Agreement

UNCERTIFICATED SECURITIES CONTROL AGREEMENT

This Uncertificated Securities Control Agreement dated as of [                ],
20[        ] (this “Control Agreement”) among [                ], a
[                ] (the “Pledgor”), CREDIT SUISSE AG, in its capacity as
collateral agent (in such capacity, including any successor thereto, the
“Collateral Agent”) for the Secured Parties and [                ], a
[                ] (the “Issuer”). Capitalized terms used but not defined herein
shall have the meaning assigned to such terms in the Credit Agreement, dated as
of June 30, 2017 (as may be amended, restated, replaced, refinanced,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among AAC HOLDINGS, INC., a Nevada corporation, the Lenders from time to time
party thereto, and CREDIT SUISSE AG, as the Administrative Agent and as the
Collateral Agent. All references herein to the “UCC” shall mean the Uniform
Commercial Code as in effect in the State of New York.

Section 1. Registered Ownership of Securities. The Issuer hereby confirms and
agrees that as of the date hereof the Pledgor is the registered owner of
[                ] of the Issuer (the “Pledged Securities”) and the Issuer shall
not change the registered owner of the Pledged Securities without the prior
written consent of the Collateral Agent.

Section 2. Instructions. If at any time upon the occurrence and during the
continuance of an Event of Default the Issuer shall receive instructions
originated by the Collateral Agent relating to the Pledged Securities, the
Issuer shall comply with such instructions without further consent by the
Pledgor or any other Person.

Section 3. Additional Representations and Warranties of the Issuer. The Issuer
hereby represents and warrants to the Collateral Agent:

(a) It has not entered into, and until the termination of this Control Agreement
will not enter into, any agreement with any other person relating the Pledged
Securities pursuant to which it has agreed to comply with instructions issued by
such other person; and

(b) It has not entered into, and until the termination of this Control Agreement
will not enter into, any agreement with the Pledgor or the Collateral Agent
purporting to limit or condition the obligation of the Issuer to comply with
Instructions as set forth in Section 2 hereof.

(c) Except for the claims and interest of the Collateral Agent and of the
Pledgor in the Pledged Securities, the Issuer does not know of any claim to, or
interest in, the Pledged Securities. If any person asserts any lien, encumbrance
or adverse claim (including any writ, garnishment, judgment, warrant of
attachment, execution or similar process) against the Pledged Securities, the
Issuer will promptly notify the Collateral Agent and the Pledgor thereof.

(d) This Control Agreement is the valid and legally binding obligation of the
Issuer.

 

Exhibit F-1



--------------------------------------------------------------------------------

Section 4. Choice of Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York.

Section 5. Conflict with Other Agreements. In the event of any conflict between
this Control Agreement (or any portion thereof) and any other agreement now
existing or hereafter entered into, the terms of this Control Agreement shall
prevail. No amendment or modification of this Control Agreement or waiver of any
right hereunder shall be binding on any party hereto unless it is in writing and
is signed by all of the parties hereto.

Section 6. Voting Rights. Until such time as the Collateral Agent shall
otherwise instruct the Issuer in writing, the Pledgor shall have the right to
vote the Pledged Securities.

Section 7. Successors; Assignment. The terms of this Control Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors or heirs and personal representatives who obtain
such rights solely by operation of law. The Collateral Agent may assign its
rights hereunder only with the express written consent of the Issuer and by
sending written notice of such assignment to the Pledgor.

Section 8. Indemnification of Issuer. The Pledgor and the Collateral Agent
hereby agree that (a) the Issuer is released from any and all liabilities to the
Pledgor and the Collateral Agent arising from the terms of this Control
Agreement and the compliance in good faith of the Issuer with the terms hereof,
except to the extent that such liabilities arise from the Issuer’s gross
negligence, bad faith or willful misconduct and (b) the Pledgor, its successors
and assigns shall at all times indemnify and save harmless the Issuer from and
against any and all losses, claims, damages, liabilities and related expenses,
including reasonable documented counsel fees, charges and disbursements (other
than the allocated costs of internal counsel) arising out of the terms of this
Control Agreement or the compliance in good faith of the Issuer with the terms
hereof; provided that such indemnity shall not be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and non-appealable judgment to have
resulted primarily from the gross negligence, bad faith or willful misconduct of
the Issuer, until the termination of this Control Agreement.

Section 9. Notices. Any notice, request or other communication required or
permitted to be given under this Control Agreement shall be in writing and
deemed to have been properly given when delivered in person, or when sent by
telecopy or other electronic means and electronic confirmation of error free
receipt is received or two (2) days after being sent by certified or registered
United States mail, return receipt requested, postage prepaid, addressed to the
party at the address set forth below.

 

  Pledgor:   [                    ]           [                    ]          
Attention: [                    ]           Telecopier: [                    ]
        Collateral Agent:   CREDIT SUISSE AG      

 

Exhibit F-2



--------------------------------------------------------------------------------

   Eleven Madison Avenue, 9th Floor    New York, NY 10010    Attention: Loan
Operations – Boutique Management    Tel: (212) 538-6106    Facsimile No.:
(212) 325-8315    E-mail: list.ops-collateral@credit-suisse.com Issuer:   
[                    ]    [                    ]    Attention:
[                    ]    Telecopier: [                    ]

Any party may change its address for notices in the manner set forth above.

Section 10. Termination. The obligations of the Issuer to the Collateral Agent
pursuant to this Control Agreement shall continue in effect until the security
interests of the Collateral Agent in the Pledged Securities have been terminated
pursuant to the terms of the Guarantee and Collateral Agreement and the
Collateral Agent has notified the Issuer of such termination in writing. The
Collateral Agent agrees to provide Notice of Termination in substantially the
form of Exhibit A hereto to the Issuer upon the termination of the Collateral
Agent’s security interest in the Pledged Securities pursuant to the terms of the
Guarantee and Collateral Agreement. The termination of this Control Agreement
shall not terminate the Pledged Securities or alter the obligations of the
Issuer to the Pledgor pursuant to any other agreement with respect to the
Pledged Securities.

Section 11. Counterparts. This Control Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Control
Agreement by facsimile (or other electronic) transmission shall be as effective
as delivery of a manually signed counterpart of this Control Agreement.

 

[                    ], as Pledgor By:                                     
                                         Name: Title:

 

Exhibit F-3



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as Collateral Agent

By:                                                                       

Name:

Title:

By:                                                                       

Name:

Title

[                     ],

as Issuer

By:                                                                       

Name:

Title:

 

Exhibit F-4



--------------------------------------------------------------------------------

Exhibit A to

Uncertificated Securities Control Agreement

CREDIT SUISSE AG

Eleven Madison Avenue

New York, New York 10010

[Date]

[Name and Address of Issuer]

Attention:

 

  Re: Termination of Control Agreement

Ladies and Gentlemen:

You are hereby notified that the Uncertificated Securities Control Agreement,
dated as of [    ], 201[    ] (the “Control Agreement”) among you,
[                ] (the “Pledgor”) and the undersigned (a copy of which is
attached) is terminated and you have no further obligations to the undersigned
pursuant to the Control Agreement. Notwithstanding any previous instructions to
you, you are hereby instructed to accept all future directions with respect to
Pledged Securities (as defined in the Control Agreement) from the Pledgor. This
notice terminates any obligations you may have to the undersigned with respect
to the Pledged Securities, however nothing contained in this notice shall alter
any obligations which you may otherwise owe to the Pledgor pursuant to any other
agreement.

You are instructed to deliver a copy of this notice by facsimile (or other
electronic) transmission to the Pledgor.

 

Very truly yours, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent
By:                                                                       Name:
Title: By:                                                                      
Name: Title:

 

Exhibit A to Unceritficated Securities Collateral Agreement



--------------------------------------------------------------------------------

Annex 1 to

Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT dated as of [                ], 20[        ] (this
“Assumption Agreement”), made by [                ], a [                ] (the
“Additional Grantor”), in favor of Credit Suisse AG, as collateral agent (in
such capacity, including any successor thereto, the “Collateral Agent”) for the
Secured Parties (as defined in the Guarantee and Collateral Agreement (as
hereinafter defined)). Capitalized terms not defined herein shall have the
meaning assigned to such terms in such Credit Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, AAC Holdings, Inc., a Nevada corporation (the “Company”), the Lenders
from time to time party thereto, and Credit Suisse AG, as the Administrative
Agent and as Collateral Agent have entered into that certain Credit Agreement,
dated as of June 30, 2017 (as may be amended, restated, replaced, refinanced,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Company and certain
Subsidiaries of the Company (other than the Additional Grantor) have entered
into the Guarantee and Collateral Agreement, dated as of June 30, 2017 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”), in favor of the Collateral
Agent for the benefit of the Secured Parties;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.13 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder. The information set forth in Annex 1 is hereby added to the
information set forth in Schedules [            ]1 to the Guarantee and
Collateral Agreement. The Additional Grantor hereby represents and warrants that
each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement is true and correct on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date.

 

 

1  Refer to each Schedule which needs to be supplemented.

 

Exhibit A to Unceritficated Securities Collateral Agreement



--------------------------------------------------------------------------------

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered by its authorized officer as of the date first above
written.

 

[NAME OF GRANTOR]

By:

 

 

  Name:   Title:

 

 

Exhibit A to Unceritficated Securities Collateral Agreement